Case 12-06056-TLM     Doc 357    Filed 10/17/18 Entered 10/17/18 14:28:09          Desc Main
                                Document     Page 1 of 69



                       UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO


      IN RE                            )
                                       )                 Case No. 08-12687-CSS
      DBSI INC., et al.,               )
                                       )                 Chapter 11
                         Debtor.       )
      ________________________________ )
                                       )
      JAMES R. ZAZZALI, as Litigation )
      Trustee for the DBSI Estate      )
      Litigation Trust,                )
                                       )
                         Plaintiff,    )
                                       )
      v.                               )                 Adv. No. 12-06056-TLM
                                       )
      MARTY GOLDSMITH and JOHN )
      DOE 1-10,                        )
                                       )
                         Defendant.    )
      ________________________________ )

                           MEMORANDUM OF DECISION
                  ________________________________________________

      INTRODUCTION

              James R. Zazzali (“Plaintiff”) is the trustee for the jointly-administered

      estates of DBSI, Inc., an Idaho corporation (“DBSI”), and certain DBSI affiliated

      debtors and consolidated non-debtors. Plaintiff is also the litigation trustee for the

      DBSI Estate Litigation Trust formed under a confirmed chapter 11 plan, and

      charged inter alia with pursuing transfer avoidance actions.



      MEMORANDUM OF DECISION - 1
Case 12-06056-TLM        Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                    Document     Page 2 of 69


              In November 2010, Plaintiff filed the complaint commencing this action

      against Marty Goldsmith (“Defendant”).1 Plaintiff seeks to avoid certain transfers

      under § 548(a)(1) and (2), and under Idaho state law made applicable under

      § 544(b), and to obtain recovery under § 550.2 This adversary proceeding was

      filed in the District of Delaware and venue was subsequently transferred to this

      Court in October 2012.

              This Court has jurisdiction over this adversary proceeding pursuant to 28

      U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(1) and

      (2)(H) and (O) in which this Court enters final orders and judgment.3

              This Decision constitutes the Court’s findings of fact and conclusions of

      law. Fed. R. Bankr. P. 7052.4

      FACTS

              A.       Overview

              The Delaware Bankruptcy Court substantively consolidated numerous

              1
                  The operative complaint is the First Amended Complaint (“FAC”), Doc. No. 1-17.
              2
                Unless otherwise indicated, all statutory references are to the Bankruptcy Code, Title
      11 U.S. Code §§ 101–1532.
              3
                 The FAC and Defendant’s Answer were filed in 2012, prior to the amendment of Rules
      7008 and 7012(b). Both parties have consented to this Court’s entering final orders and
      judgments subject only to appeal. See Doc. No. 28; see also Zazzali v. Goldsmith (In re DBSI,
      Inc.), 2013 WL 1498365, *1–2 (Bankr. D. Idaho Apr. 11, 2013)
              4
                 Over the course of Phase I and Phase II of the trial, 301 exhibits were admitted and 22
      people testified. The Court has considered all the evidence presented, and the contentions of the
      parties, even if not specifically discussed in this Decision. As to all witness testimony (other than
      that admitted through deposition de bene esse), the Court has evaluated the credibility of the
      witness. It has also determined the weight to be given each witness’s testimony.


      MEMORANDUM OF DECISION - 2
Case 12-06056-TLM      Doc 357    Filed 10/17/18 Entered 10/17/18 14:28:09              Desc Main
                                 Document     Page 3 of 69


      DBSI debtor and non-debtor entities after finding, among other things, that they

      operated as a single economic enterprise with largely overlapping officers,

      directors, members, and general partners.5 The primary and parent entity at

      bankruptcy was DBSI, Inc., the successor as of 2008 to DBSI Housing Inc. Doug

      Swenson was the majority owner and principal executive of DBSI and its

      predecessor.

             As the Delaware court also found, “DBSI and its related entities were

      involved in three main spheres of business activity: the syndication and sale to

      investors of tenant-in-common interests in real estate, the purchase of real estate,

      and investments in technology companies.” Zazzali v. Mott (In re DBSI, Inc.), 447

      B.R. 243, 245 (Bankr. D. Del. 2011).6 That court also rendered, in connection

      with confirmation, findings and conclusions including “that ‘DBSI ran its business

      and entities as a unified enterprise under common ownership and control’ with a

      ‘small group of insiders [who] employed that control to raise cash, commingle it,



             5
                 See generally Ex. 315 (confirmation order). The “DBSI Consolidated Debtors” were
      collectively DBSI, Inc.; DBSI Asset Management LLC; DBSI Development Services LLC; DBSI
      Discovery Real Estate Services LLC; DBSI Land Development LLC; DBSI Properties Inc.; DBSI
      Realty Inc.; DBSI Securities Corporation; DBSI/Western Technologies, LLC; DCJ, Inc.; FOR
      1031 LLC; Spectrus Real Estate Inc.; and the “Consolidated Non-Debtors” included DBSI
      Redemption Reserve Fund, an Idaho general partnership; DBSI Investments Limited Partnership;
      Stellar Technologies, LLC; and all the “Non-Debtor Affiliates” described on Schedule 1 to the
      Disclosure Statement. The “Note/Fund Consolidated Debtors” included “Plan Debtors” such as
      DBSI 2006 Notes and DBSI 2006 LOF. Id. at 60–61, 95–96, 98, 101, 108–109. (The Court in
      this Decision refers to exhibit pagination rather than the original document’s pagination).
             6
                The “tenant-in-common” interest has been referred to as “TIC.” The term was used by
      counsel and witnesses throughout this trial as a noun, adjective and verb.


      MEMORANDUM OF DECISION - 3
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                   Desc Main
                                    Document     Page 4 of 69


      and then distribute it as needs presented.’” Id. (quoting confirmation order); see

      also Ex. 315 at 14.

              The parties are in general agreement with the Delaware court, and others,

      that DBSI and its many related entities, under the control of Doug Swenson, his

      sons Jeremy and David Swenson, Gary Bringhurst and Mark Ellison, were

      engaged in a massive Ponzi scheme. As Defendant’s closing brief concedes:

                      In this case, there is substantial evidence, which Goldsmith does
              not dispute, that beginning in 2005, certain entities within the DBSI
              group were operating with the characteristics of a Ponzi scheme . . . .
              [T]he operation of the Ponzi centered on three investment units sold by
              DBSI as either securities through security markets or as interests in real
              estate through real estate markets: (1) promissory notes, both secured
              and unsecured; (b) [sic] bonds, usually secured; and (3) TICs or tenant
              in common units. The largest of the three was the TIC investment unit,
              with DBSI entities selling a whopping $1.2 billion in TIC units in one
              year. The problem was not in the sale of the TIC units, it was what was
              done with the proceeds of later TIC sales that created the Ponzi.

                     The Ponzi scheme on the notes, bonds and TICs of DBSI
              occurred when later investment units were created and sold to new
              investors ostensibly to raising [sic] new funds to investment [sic] in
              legitimate real estate investments. Instead, the new funds raised would
              be used to repay or redeem earlier investors at what had become
              unsupported rates of return that had been promised.

      Doc. No. 353 at 13.7




              7
                 Defendant however resisted Plaintiff’s attempts to establish through pretrial motion the
      existence of a Ponzi scheme and, based thereon, the application of the “Ponzi presumption”
      (which is discussed further below). While Defendant now acknowledges these Ponzi aspects and
      scheme, after a substantial evidentiary presentation by Plaintiff, he still raises several defenses to
      the FAC, including his asserted lack of knowledge of the Ponzi scheme at the time of the subject
      transaction.


      MEMORANDUM OF DECISION - 4
Case 12-06056-TLM        Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                    Desc Main
                                    Document     Page 5 of 69


              B.       The adversary proceeding

              The transaction underlying this litigation was the purchase of certain Idaho

      real estate from Defendant. As this Court noted in a prior decision, Plaintiff

      asserts that Defendant received around $29 million in exchange for selling

      approximately 180 acres of real property located in Ada County, Idaho (the

      “Property” or, at times, the “Tanana Valley Property”) that was worth

      substantially less. Zazzali v. Goldsmith (In re DBSI Inc.), 2013 WL 1498365, * 1

      (Bankr. D. Idaho Apr. 11, 2013).8 Plaintiff contends DBSI was in desperate need

      of additional real property to “TIC out” to investors in order to keep the Ponzi

      alive, and was willing to pay more than fair market value for this property in order

      to obtain it for such purpose. Id. at *6–7.

              The Court strongly encouraged a mediation process in this litigation, which

      ultimately was unsuccessful.9 Thereafter, the Court, with the concurrence of the

      parties, scheduled the trial in two phases. Phase I, tried on September 11–14,

      2017, dealt with the value of the Tanana Valley Property. That phase was

      resolved through entry of oral findings of fact and conclusions of law on

      November 8, 2017, which are incorporated fully by reference, and here generally

      summarized.



              8
                  The details of, and the specific entities involved in, the transaction will be addressed
      later in this Decision.
              9
                  See, e.g., Doc. Nos. 157–58, 171–74.


      MEMORANDUM OF DECISION - 5
Case 12-06056-TLM      Doc 357    Filed 10/17/18 Entered 10/17/18 14:28:09      Desc Main
                                 Document     Page 6 of 69


                      1.     Phase I and the valuation ruling

            The Property was mostly undeveloped ground located at the southeast

      corner of Meridian Road and Victory Road in Meridian, Ada County, Idaho. On

      October 21, 2005, the owners of the Property (the Caven L.O.M. Trust and the

      Caven Foundation) sold the Property to Justin Martin or his assigns for

      $19,200,000. Martin, who is Defendant’s half-brother, conveyed the Property to

      Defendant by deed executed that same day, though the deed was later recorded in

      June 2006. Between the execution and the recording of this deed, Defendant

      entered into a Purchase and Sale Agreement (“PSA”) on April 17, 2006 with

      Kastera, LLC (“Kastera”) as the purchaser. Ex. 101.10 Under the PSA, Defendant

      contracted to sell the Property—which he had acquired just six months earlier for

      $19,200,000—for a total price of $35,804,500. This amount was to be paid

      through earnest money of $3,400,000 in the form of a note from Kastera,

      guaranteed by Kastera’s owners, Doug Swenson and Thomas Var Reeve, with a

      due date of September 10, 2006, and the balance of $32,404,500 was to be paid at

      closing, scheduled in October 2006. Id.; see also Ex. 103 (note), Exs. 108, 109

      (guarantees).

            The Property was in a “rural urban transition” zone, and Defendant—a

      local real estate developer—had already applied for annexation into the city of



            10
                 The PSA was executed by Doug Swenson as manager of Kastera.


      MEMORANDUM OF DECISION - 6
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                   Document     Page 7 of 69


      Meridian and for preliminary plat approval for a residential subdivision. The PSA

      required Defendant to obtain, before closing and at his cost, “acceptable

      entitlements” (i.e., actual annexation and preliminary plat approval). In August of

      2006, Defendant achieved annexation. However, that same month, Reeve had

      discussions with Defendant about Kastera’s inability to meet the earnest money

      deadline, or to close as scheduled. See, e.g., Ex. 204.11

             By an agreement reached in September 2006, and based on a payment of

      $500,000 to Defendant, the maturity date of the earnest money note was extended

      one month to October 10, 2006. Ex. 105. On that new due date, a check in the

      amount of $2,980,258.54 was paid by Kastera, LLC to Defendant. Ex. 110. As

      addressed in the Phase I decision, this amount represented the balance owed on the

      earnest money note after adjusting for the prior partial payment and accrued

      interest.

             A September 13, 2006 “second amendment” to the PSA set a January 27,

      2007 closing date. Ex. 106 at 2.12 But as that date approached, a January 22, 2007

      letter from Reeve advised Defendant that Kastera would not close at the

      $35,804,500 figure but, instead, offered to purchase the Property for a total of




             11
                Exhibit 204 is Defendant’s August 14, 2006 memorandum to file regarding his August
      8 meeting with Reeve and Kastera’s attorney Tom Morris, and his August 9 meeting with Reeve.
      This memo is discussed later in greater detail.
             12
                  This amendment added a small strip of land as well, and addressed other matters.


      MEMORANDUM OF DECISION - 7
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                   Desc Main
                                    Document     Page 8 of 69


      $24,000,000 inclusive of the earnest money. Ex. 133.13 Following negotiations, a

      February 19, 2007 “third amendment” to the PSA established that the balance of

      the purchase price to be paid at closing (i.e., in addition to the earnest money paid

      in October 2006) would be $25,400,000. It also provided that the January 2007

      closing would be extended to February 26, 2007. Ex. 140.

              The transaction closed on that day, and the final price paid for the Tanana

      Valley Property under the terms of the third amended PSA, comprised of earnest

      money of $3,400,000 and a final payment of $25,400,000, was $28,800,000.14

              The Court, in its November 17, 2017 Phase I decision, found that the value

      of the Property, as of February 26, 2007, was $25,480,000.15

                       2.      Phase II

              All other issues were reserved for Phase II. Trial was held on February

      26–28 and March 1–2, 2018. The matter was taken under advisement upon the

      submission of closing briefs on March 16, 2018.



              13
               This letter referenced $3,500,000 as earnest money paid and proposed $20,500,000 of
      “new money.” Id.
              14
                  The parties have generally and fairly consistently discussed the transaction with
      reference to these amounts. That made it easier to follow the sense and thrust of their arguments.
      However, the precise amounts of the payments as the transaction occurred were somewhat
      different. Additional details regarding the transaction and amounts will be discussed later in this
      Decision.
              15
                 This would appear to indicate that the difference between price paid ($28,800,000)
      and value of the Property ($25,480,000) is $3,320,000. However Plaintiff contends that even if
      Defendant is entitled to a good faith defense, he is still liable for $2,920,000. See, e.g., Doc. No.
      308 (Plaintiff’s trial brief) at 1, 22, 24. This will also be addressed further.


      MEMORANDUM OF DECISION - 8
Case 12-06056-TLM     Doc 357    Filed 10/17/18 Entered 10/17/18 14:28:09           Desc Main
                                Document     Page 9 of 69


             C.     DBSI’s TIC business and operations

             The testimony of multiple witnesses and hundreds of documents

      established how DBSI and its numerous subsidiaries, closely-owned and other

      related entities, operated.

             In confirming the Second Amended Joint Chapter 11 Plan for the DBSI

      entities, the Delaware court in October 2010 summarized:

             25. Prior to the Petition Date, the DBSI enterprise was separated into
             three main spheres of activity:
                     (a) the syndication and sale to investors of TIC interests in real
             estate (“TIC Investment”). Offering documentation reflects that the
             marketability of those interests rested on (i) their qualification under
             Internal Revenue Code § 1031 as a tax-minimization device for
             sheltering capital gains in commercial real estate, and (ii) guarantees
             given by DBSI of a steady return on investments;
                     (b) the purchase of real estate at various stages of development
             for ultimate sale to the TIC Investors; and
                     (c) investment in the Technology Companies.

             26. Underlying these various business activities were a number of
             fund-raising entities. These issued debt instruments such as notes and
             bonds, or offered participation shares in limited liability companies
             through private placement offerings to qualified investors (collectively
             the “Note/Bond/Fund Entities”). Investors in the Note/Bond/Fund
             Entities provided capital for the other three areas of the DBSI
             enterprise (the “Note/Bond/Fund Investments”).

      Ex. 315 at 13–14.

             The structure of DBSI’s TIC operation involved the acquisition by a DBSI

      entity of real property, often an income producing property (e.g., a retail shopping

      center, office park or building). Investors willing to purchase a fractional interest

      in the property were then solicited. Simultaneously, a DBSI entity (as a “master


      MEMORANDUM OF DECISION - 9
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                 Document      Page 10 of 69


      lessee”) entered into a “master lease” with the TIC investors in/owners of the

      property. This master lessee leased the property from the TIC investors and then

      subleased it to commercial tenants; collected rent from those tenants; paid the

      operating expenses of the property; and paid the debt service to the lender who

      financed acquisition of the property, which lender was typically secured by a

      mortgage on that property. The TIC owners were assured a fixed monthly

      payment reflecting a return on their investment. The evidence indicated that the

      agreements with TIC investors obligated the DBSI master lessee to ensure the

      property was leased to sublessees, that tenant improvements were made, and that

      the property’s expenses were paid.16 DBSI promoted the financial strength of this

      structure by touting DBSI’s real estate experience and its professional

      management of the acquired properties being leased.

                      1.      McKinlay and Bringhurst testimony

              Matthew McKinlay was a former accounting manager at DBSI and reported

      to Matt Duckett, DBSI’s vice president of finance and accounting. McKinlay’s

      testimony demonstrated significant and detailed knowledge of the business records

      and operations of all DBSI entities, having worked with the books and accounting



              16
                 Matthew McKinlay (discussed below) testified that a portion of the TIC investments
      would be designated as “accountable reserves” for these purposes and was typically 5% of the
      investment. Gary Bringhurst (also discussed below) indicated that such reserves were amounts
      “up to” 10% of the purchase price paid by TIC investors. Both said that, under the TIC
      agreements, the accountable reserves were to be used only for tenant and capital improvements,
      leasing commissions, and the like.


      MEMORANDUM OF DECISION - 10
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09               Desc Main
                                  Document      Page 11 of 69


      records on a daily basis and being the current custodian of DBSI records.17

             McKinlay explained that DBSI Housing (later DBSI, Inc.) was the

      controlling parent entity for hundreds of other entities, and how it created and

      managed a business process that utilized DBSI-controlled subsidiaries and related

      entities to acquire real estate for sale to investors who would buy the fractional

      (TIC) ownership interests. The sale of these TIC interests occurred through a “real

      estate channel” under a DBSI entity, FOR 1031, LLC (“FOR 1031”), which sold

      those interests through real estate brokers. TIC interests were also sold through a

      “securities channel” under DBSI Securities Corp. (“DBSI Securities”).18

             McKinlay was involved in the DBSI chapter 11 plan as it was developed,

      and was involved in the administration of the confirmed plan. He validated the

      accuracy of the finding that, inter alia, supported substantive consolidation of all

      the debtors’ estates as one estate:

                     27. DBSI ran its businesses and entities as a unified enterprise
             under common ownership and control. A small group of insiders
             employed that control to raise cash, commingle it, and then distribute
             it as needs presented, without regard for source or restrictions on use.
             The practice of running DBSI as a unified enterprise caused investors
             to rely upon the purported financial strength and competence of the
             unified enterprise in deciding to invest in various DBSI projects. The
             Chapter 11 Trustee’s factual investigation revealed transactions of
             fantastic and tortured complexity. These inter-entity transactions
             cannot practically be unraveled. Based upon the proofs submitted by

             17
                McKinlay is employed pursuant to a consulting agreement with the Plaintiff, and he is
      compensated as a 1099 contractor, including compensation for time spent testifying.
             18
                  See Ex. 1256 (chart of DBSI Group’s business structure, including “TIC Businesses”).


      MEMORANDUM OF DECISION - 11
Case 12-06056-TLM    Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09         Desc Main
                               Document      Page 12 of 69


            the Plan Proponents, the Court finds that it is impossible to truly trace
            and separate cash obtained from the Note/Bond/Fund Entities and cash
            obtained from TIC Investments, just as it is impossible to separate cash
            used to pay Note/Bond/Fund Entities’ obligations from cash used to
            pay TIC Investment obligations. Moreover, a great many transfers of
            cash and properties between DBSI entities were either constructively
            or actually fraudulent or otherwise gave rise to claims between the
            DBSI entities. Any attempt to trace all the different transfers and
            litigate the competing rights and claims among the DBSI entities would
            involve years of contentious litigation and, ultimately, administratively
            bankrupt most if not all of the Debtors’ estates.

      Ex. 315 at 14–15.

            McKinlay described DBSI as being the “mothership” to which all

      subsidiaries reported, and that Doug Swenson at all times held the majority

      ownership in DBSI. McKinlay testified that Doug Swenson controlled the

      ultimate decisions on all DBSI matters—including the final decisions in “cash

      management meetings,” which determined where and how available funds would

      be used on a global DBSI basis.

            McKinlay had a team of employees that fielded TIC investor calls and

      handled investor relations. Among other things, they received many questions

      about the use of the accountable reserves for purposes other than the limited ones

      required or allowed under the agreements. But, in fact, while a portion of TIC

      investments had been “booked” as accountable reserves, that cash was never

      actually segregated. This component of the TIC investors’ payments was used by




      MEMORANDUM OF DECISION - 12
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                 Desc Main
                                  Document      Page 13 of 69


      DBSI wherever it was needed.19 By the time of bankruptcy, it was fully

      exhausted.20

              McKinlay also explained that DBSI had a notes and bond business which

      raised funds that could be used to buy real estate. DBSI was the sole owner of

      DBSI 2005 Secured Notes Corporation (“DBSI 2005 Notes”), DBSI 2006 Secured

      Notes Corporation (“DBSI 2006 Notes”), and DBSI 2006 Land Opportunity Fund

      LLC (“DBSI 2006 LOF”).21 As noted in the confirmation ruling by the Delaware

      court, the TIC investments and the note/bond investments were structured

      differently. The TIC investors had an interest in real property (albeit fractional)

      and the note and bond fund investors had a payment obligation from a DBSI entity

      that may have held debt or equity interests in other DBSI real estate entities. Ex.

              19
                 Ex. 1042 is a chart, created by McKinlay, of the acquisition and disposition of
      accountable reserves during 2006. It reflects $42.9 million of accountable reserves raised, but
      only $4.1 million used as required (e.g., leasing commissions, capital expenditures, tenant
      improvements). The remaining $38.8 million was spent on general DBSI operations including
      payroll, overhead, and payments to TIC investors. Ex. 1043 is a similar chart for 2007. That
      year, $62.3 million of accountable reserves was raised, with $7.3 million spent as required and
      $55 million spent on general DBSI operations.
              20
                 Ex. 1197 reflects that as of September 2008, a total of $89.7 million of accountable
      reserves had been raised, $16.1 million used as required, and $73.6 million spent otherwise,
      leaving nothing for investors.
              21
                  The private placement memorandum (“PPM”) for DBSI 2006 Notes in October 2006
      offered $50 million of 8.41% secured notes due December 2014, and indicated the proceeds from
      sale of the notes would provide funds to DBSI and subsidiary entities controlled by DBSI to
      acquire, develop and/or finance real estate prior to their sale, resale, third-party financing or
      syndication. Ex. 180 at 1. The PPM for DBSI 2006 LOF in April 2006 offered investors the
      opportunity to purchase up to $25 million worth of units (membership interests) in that company
      which was formed to acquire and develop undeveloped land. It indicated the investment
      objectives of DBSI 2006 LOF were to “preserve and protect” the members’ capital, provide cash
      distributions to members from the sale of projects, and provide return of members’ capital upon
      termination and wind-up of the company in four years. Ex. 179 at 1.


      MEMORANDUM OF DECISION - 13
Case 12-06056-TLM      Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09               Desc Main
                                  Document      Page 14 of 69


      315 at 18.

              Gary Bringhurst joined FOR 1031 in 2003. In 2005, DBSI Discovery Real

      Estate Services (“DDRS”) was formed as a joint venture between FOR 1031 and

      DBSI Securities to handle their operational issues. Bringhurst became the

      president and CEO of DDRS in 2005.

              Bringhurst explained that cash management meetings were held at DBSI

      starting toward the end of 2005. These meetings were attended by Doug

      Swenson, Jeremy and David Swenson,22 Reeve as president of Kastera,23

      Bringhurst, and DBSI’s controller Paris Cole. The meetings dealt with cash

      availability and needs on a “global” DBSI basis, and a “cash sheet” would show

      the real estate that needed to be bought or sold, funding requirements for

      operations, and similar data.24 The ultimate decisions as to the use of cash were

      made by Doug Swenson.

              The frequency of the cash meetings accelerated from monthly to weekly as



              22
                 Bringhurst stated that David Swenson dealt with the note and bond side of the DBSI
      business and Jeremy Swenson the real estate side.
              23
                 Kastera was created in mid-2005, just after DDRS was formed, primarily to purchase
      land with development potential. McKinlay testified that DBSI used the majority of the money
      raised by DBSI 2006 Notes and DBSI 2005 Notes for Kastera projects.
              24
                 See, e.g., Exs. 392, 393. The Delaware court found that both the examiner’s report
      and due diligence by the chapter 11 trustee and creditors committee “revealed that cash arising
      from both [TIC and Note/Bond/Fund] investments was extensively commingled among the Plan
      Debtors and Non-Debtor Affiliates, and properties were routinely bounced back and forth
      between TIC Investment and Note/Bond/Fund Investment structures, often in conjunction with
      gross manipulations of value by DBSI management[.]” Ex. 315 at 18.


      MEMORANDUM OF DECISION - 14
Case 12-06056-TLM        Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                    Desc Main
                                   Document      Page 15 of 69


      cash needs increased but its availability tightened. The cash situation became

      increasingly problematic from early 2006 on. Cash was needed to obtain

      additional property for the TIC program, make the ongoing required payments to

      existing TIC investors, meet the operational needs of the existing TIC properties,

      and fund Stellar Technologies, Inc. (“Stellar”), the holding company for DBSI’s

      significant investments in technology companies.25

              Additionally, in July 2007, the SEC issued a notice that TICs were

      securities that could be sold only through licensed broker dealers, with appropriate

      PPM. As a result, FOR 1031 ceased selling TICs, but TICs were still being sold in

      the securities channel via DBSI Securities.

              In summary, DBSI’s income came from TIC sales, and also from sales of



              25
                  DBSI invested heavily in numerous technology companies. Bringhurst testified that
      these companies never made a profit or generated cash that could be used in other DBSI
      endeavors. However, Doug Swenson decided how to use funds and continued to invest in such
      companies notwithstanding the feelings of Bringhurst and others that this jeopardized the whole
      DBSI operation. By mid-2008, over $235 million had been invested in the tech companies. Ex.
      381 at 2 (investment notes in non-real estate entities). See also Ex. 1236 (summary of negative
      net worth of technology companies, 2003–2007).

               The Delaware court’s confirmation decision found that Stellar “holds ownership interests
      in and was a conduit for providing capital and financing to certain technology related entities” but
      it “had no revenue-generating business operations, and no assets other than interests in” the
      technology entities. Further “[a]ll of Stellar’s equity interests [in those companies] were pledged
      to secure inter-entity loans. The pledgees, Stellar’s creditors, were all affiliated entities, however,
      and the money those affiliates loaned to Stellar all originated from commingled pools of funds
      received from DBSI investors. Neither DBSI Investments nor Stellar ever had the means to repay
      these ‘loans’[] . . . . With respect to commingling of funds between the Consolidated Non-
      Debtors and DBSI, DBSI-related entities made loans totaling $208,333,387 to the Technology
      Companies[].” The Court further observed that the funds needed for such investments “were
      always transferred from whatever DBSI-related account had sufficient funds[]” and that “[i]n
      large part, the funds came from Accountable Reserves.” Ex. 315 at 23.


      MEMORANDUM OF DECISION - 15
Case 12-06056-TLM        Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                    Desc Main
                                   Document      Page 16 of 69


      bond and note interests.26 DBSI also satisfied its incessant need for cash by using

      the accountable reserves that had been created in prior TIC sales, but it did so

      contrary to the contractual restrictions on use of such reserves.

              As noted, the TIC investors were entitled to ongoing payments. According

      to Bringhurst, the ability to pay those investors was contingent on DBSI obtaining

      new TIC properties and soliciting new investors but that was never disclosed to

      either the old or new investors.

              Bringhurst also described the monthly “asset management meetings”

      attended by Doug Swenson, Bringhurst, Duckett, Brian Olsen (the COO of

      DDRS), and DDRS’s Michael Attiani (responsible for master lease portfolio

      management on the property side) and Steve Winger (similar responsibility from

      the leasing side), both of whom reported to Olsen. These meetings established

      that DBSI’s master lease portfolio, managed by DDRS, was hemorrhaging money.

      While investors had received some information as to portfolio or asset

      performance, that ceased around the end of 2005 when the portfolio as a whole

      ceased to perform profitably.27 The December 2005 asset management report

      showed a year-end cash flow loss of $8.7 million. Ex. 329 at 3.28 The December

              26
                 As addressed by McKinlay in his testimony, Ex. 1256 shows that note and bond
      offerings were completed through DBSI 2005 Notes, DBSI 2006 Notes and DBSI 2006 LOF.
              27
                 Bringhurst testified that not all individual properties in the portfolio were cash flowing
      negatively, though the portfolio as a whole was.
              28
                  The report noted that a “significant amount [of that loss] is attributable to DBSI’s
      policy to charge the properties 6% Management Fees. The internal portion of that management
                                                                                               (continued...)

      MEMORANDUM OF DECISION - 16
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                 Desc Main
                                  Document      Page 17 of 69


      2006 report showed the year-end loss had doubled to $16.6 million. Ex. 336 at 3.

      And the December 2007 report showed the loss had doubled again, to $38 million.

      Ex. 333 at 2.29

              Bringhurst acknowledged that, throughout this period, investors were

      given a misleading picture of DBSI’s financial health. However, notwithstanding

      that misleading information, investors were becoming increasingly concerned.

              One such investor, Bil Marvel, wrote to Doug Swenson in March 2007,

      explaining that he owned TIC interests in fifteen properties and, according to 2006

      year end statements, only two made money in that year, and that the total dollar

      loss on the other thirteen properties was $4.37 million in 2006.30 Ex. 1033. He

      also noted that three of these properties had negative NOI (net operating income).

      He raised serious concerns over the losses, downhill performance, and absence of

      any communications from DBSI. Id. DDRS’s March 8, 2007 response to Marvel,

      Ex. 1034, blamed poor performance on a loss of major tenants and reduced cash

      flow until the properties were re-leased. It also asserted that the properties in


              28
                 (...continued)
      fee (at least 3% of gross income) accounts for nearly $5MM.” Id. at 3.
              29
                  The 2007 loss of $38 million was $6.5 million over that year’s budgeted operating
      loss of $31.5 million. Id. McKinlay testified as to several Master Lease Cash Flow Summaries,
      Exs. 1055–1059. These showed cash flow losses in 2004 (of $4.8 million), in 2005 (of $9.1
      million versus a forecasted gain of $8.3 million), in 2006 (of $24.8 million versus a forecasted
      loss of $19.1 million), and in 2007 (of $43.7 million versus a forecasted loss of $32.3 million).
      Id. In September 2008, DBSI stopped making TIC payments to investors. Ex. 1060 at 12.
              30
                 DBSI was particularly concerned about Marvel because he had created a blog where
      TIC investors compared reports regarding their properties. DBSI discussed internally the investor
      concern and Marvel’s blog, given their potential impact on continued TIC sales.

      MEMORANDUM OF DECISION - 17
Case 12-06056-TLM          Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09              Desc Main
                                     Document      Page 18 of 69


      which Marvel had invested “were among the worst performing properties” in the

      portfolio during 2006 and the “overall operating cash flow during 2006 of all the

      properties in [the] portfolio was appreciably better than the overall operating cash

      flow of [Marvel’s] properties alone.” Id. Bringhurst testified that this letter was

      neither honest nor accurate.31 As was mentioned above, the forcasted operating

      cash flow loss for 2006 was $19.1 million, but that projection was exceeded by an

      additional $5.7 million.

                On February 26, 2013, Bringhurst entered into a plea agreement, Ex. 317,

      pleading guilty to the charge of conspiracy to commit securities fraud in violation

      of 18 U.S.C. § 371 and 15 U.S.C. §§ 77q and 77x. He agreed to cooperate in the

      United States’ criminal prosecution of Doug Swenson, David Swenson, Jeremy

      Swenson, and DBSI’s general counsel Mark Ellison, and he testified at their trial

      held before the United States District Court for the District of Idaho.32 Bringhurst

      explained that he had chosen this course because, upon reflection, he realized the

      investors not only wanted but were entitled to truthful information, they did not

      get it, and he had an opportunity to do something about it, but did not. Bringhurst

      also testified as to the accuracy of the “factual basis” recited in the plea agreement

      that both he and the government agreed would be proven beyond a reasonable



                31
                This copy of the DDRS letter is unsigned, and shows Doug Swenson as being copied.
      However, Bringhurst testified that it was Swenson’s response to Marvel’s letter.
                32
                     United States v. Swenson, et al., Case No. 13-cr-00091-BLW (the “Idaho Criminal
      Case”).

      MEMORANDUM OF DECISION - 18
Case 12-06056-TLM         Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                    Document      Page 19 of 69


      doubt at trial. Id. at 4–9.33

              The Court found McKinlay and Bringhurst to be knowledgeable witnesses;

      their testimony was detailed and credible and is entitled to significant weight.

              D.        Miller’s investigation and report

              Gil Miller is well qualified as an expert.34 He testified at length with regard

      to his investigation of the financial condition and transactions of DBSI and its

      affiliated limited partnerships, corporations and other business entities.

              Miller found that the DBSI businesses and enterprise operated as one

      economic unit under the common ownership and control of a small number of

      individuals led by Doug Swenson. The “DBSI Group” consisted of hundreds of

      entities under the control of Swenson and these insiders.35 These individuals made

      decisions on a global basis, as demonstrated by, among other things, the weekly

              33
                   The Court incorporates the same by reference without setting it out in full in this
      Decision.
              34
                  Miller has significant training and experience as a Certified Public Accountant, a
      Certified Fraud Examiner, a Certified Insolvency and Restructuring Advisor, and has conducted
      numerous insolvency and related analyses. Miller’s qualifications as an expert were not
      challenged at trial by Defendant. However, Defendant did file a pre-Phase II motion in limine as
      to the relevancy of Miller’s testimony and the reliability of his methodology. Doc. No. 273. That
      motion was denied, as Defendant’s arguments could be addressed on cross-examination. See
      Doc. No. 292. In part, the Court’s ruling, id. at 7–8, considered and followed the approach of the
      District Court for the District of Idaho in Zazzali v. Eide Bailly LLP, Case No. 12-cv-349-MJP at
      Doc. No. 283-5, which rejected a similar motion in limine directed at Miller and stated that “an
      expert may opine on either the existence of a Ponzi scheme or the characteristics the DBSI
      Companies shared with a Ponzi scheme with regard to avoidance counts.”
              35
                  Miller noted that, in identifying the DBSI Group, he relied significantly on hundreds
      of tax returns of DBSI entities. Those returns included balance sheets and financial information,
      and his reliance thereon was based on the fact that these returns were filed under penalty of
      perjury and thus had undergone the most scrutiny. See Ex. 360 (DBSI Group tax return index).
      He also noted that DBSI self-referred to the “DBSI Group of Companies” in PPM and financial
      statements.

      MEMORANDUM OF DECISION - 19
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                  Document      Page 20 of 69


      cash meetings assessing the cash needs of the entities collectively and allocating

      funds without regard to the source of the cash or restrictions on its use.

              Miller addressed the DBSI Group’s insolvency on a consolidated basis. He

      explained that this was not only how DBSI operated, but that accounting rules

      require such an approach when over 50% of an entity was owned by another.36 He

      concluded the DBSI Group was insolvent on a balance sheet basis from December

      31, 2004 (a negative $77 million) through December 31, 2008 (a negative $296

      million). Ex. 362; see also Exs. 363–367. He concluded there was no evidence of

      solvency at any time between those dates.37

              Miller also concluded, consistent with the testimony of Bringhurst and

      McKinlay, that the decisions of Doug Swenson to invest heavily and continually

      in the technology companies was a material factor in the insolvency.

              Miller testified that as early as January 2005 DBSI became dependent upon

      new investor money.38 He concluded DBSI was operating as a Ponzi scheme—a

      type of financial fraud where new investor money is required and used to pay old




              36
                He testified that an entity-by-entity insolvency analysis could be performed but, given
      how the DBSI businesses operated, it would essentially be meaningless.
              37
                 Miller also found that the DBSI Group was equitably insolvent, in that it could not
      pay debt as it came due without the infusion and use of new investor money and the misuse of
      accountable reserves.
              38
                 See, e.g., Ex. 378 at 1 (showing cash flow losses of $4.7 million in 2004 rose steadily
      to $160 million in 2008).

      MEMORANDUM OF DECISION - 20
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                   Document      Page 21 of 69


      investors—since at least January 1, 2005.39 He identified the specific

      characteristics of a Ponzi scheme, and he found them all present in DBSI’s

      operations.40

              Miller explained there were three primary factors that led to DBSI’s

      dependence on new investor money and its misuse of old investor money

      including the accountable reserves: (1) the sale of $1.2 billion of TIC interests in

      2004 and significant continued TIC sales thereafter, which increased the DBSI

      Group’s master lease obligations, debt service obligations, and TIC investor

      payments; (2) the ongoing misuse of investor funds to make continual and

      significant investments in technology companies that generated no income or

      profit; and (3) the existence of obligations to real estate limited partnership

      investors dating back to the 1990’s.

              Miller’s conclusions were solidly based, capably defended, and persuasive.

      His testimony on both direct and cross-examination was precise. His mastery of

      the huge amount of financial material and documentation was evident. His




              39
                   Miller determined the TIC master lease liabilities to the investors was $785 million in
      2004. He found that the income from the TIC properties was not sufficient to fund the required
      payments. This resulted in constant pursuit of new TIC properties and TIC investors. Those
      liabilities rose to $1.86 billion by October 2008. Ex. 351.
              40
                  They include a dependence on infusion of new outside funds; prior investor money
      not used for its stated purpose; new investor money used to pay old investors; a lack of business
      profits sufficient to pay as promised; commingling of finances and funds; lack of corporate
      formalities; misstated financials; material misstatements to investors; and lack of audited or
      complete financials.

      MEMORANDUM OF DECISION - 21
Case 12-06056-TLM        Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09             Desc Main
                                    Document      Page 22 of 69


      testimony is entitled to, and is accorded, significant weight.41

              E.        The Idaho Criminal Case

              A superceding indictment was entered on May 17, 2013, in the Idaho

      Criminal Case against Douglas Swenson, David and Jeremy Swenson, and DBSI

      counsel Mark Ellison. Ex. 1001. Following trial, a jury verdict was rendered on

      April 14, 2014, finding each of these defendants guilty on multiple counts. Ex.

      318. Judgments were entered of record on August 24, 2014, reflecting the Court’s

      imposition of judgment on August 20, 2014. See Exs. 319A (Douglas Swenson);

      319B (Mark Ellison); 319C (Jeremy Swenson); 319D (David Swenson).42 The

      Ninth Circuit Court of Appeals affirmed the convictions of each defendant for

      securities fraud, and of Doug Swenson for wire fraud. Ex. 1009 (unpublished

      decision of Aug. 15, 2017).

              F.        Kastera

              Kastera was formed in 2005, and owned by Doug Swenson (67%) and Var

      Reeve (33%).43 It was capitalized at $6,000,000. Swenson and DBSI’s general

      counsel, Ellison, advised Reeve that, in order to solve a separate tax consequence

      facing Reeve, Swenson had decided to “loan” Reeve $2,000,000 which Reeve was

              41
                Miller’s conclusions are consistent with those of the Delaware court in confirming the
      DBSI liquidation plan. See Ex. 315 at 16.
              42
                   See also Ex. 1008 (transcript of sentencing hearing).
              43
                  Reeve had worked for Western Electronics and thereafter with DBSI starting in 2002.
      Reeve and Doug Swenson formed FOR 1031, and Reeve became FOR 1031’s president and
      continued in that role until the spring of 2005 when, as noted earlier, DDRS was formed as a
      “joint venture” between DBSI Securities and FOR 1031.

      MEMORANDUM OF DECISION - 22
Case 12-06056-TLM            Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09              Desc Main
                                       Document      Page 23 of 69


      then to use to pay for his 1/3 interest in Kastera.44 The funds were never received

      or held by Reeve, and the capitalization was accomplished solely by documents

      and book entries.45

                  Kastera, according to Bringhurst, had employees, office facilities, a bank

      account, payroll, and filed tax returns.46 Kastera was envisioned, at least by

      Reeve, as being a company that would acquire real estate for development. It built

      25 homes in 2005 and was exceeding that rate in 2006. Kastera was not a DBSI

      debtor or consolidated non-debtor in the chapter 11.47 Miller also noted that

      Kastera’s initial capitalization was not in cash but rather by book entries

      characterizing FOR 1031’s funding of Kastera as a “distribution” to Swenson.

                  Kastera obtained from DBSI entities the funds it needed to acquire

      properties. McKinlay indicated Kastera was never a cash source but was instead a

      cash destination and obtained its cash from DBSI sources. For example, he


                  44
                  This approach bothered Reeve because he thought his anticipated interest in Kastera
      would be based on “sweat equity.” He felt, however, that he did not have much choice but to
      accept this proposal.
                  45
                   Swenson instructed FOR 1031 to pay $6,000,000 to Kastera on his behalf and to treat
      that as a distribution to him. Swenson separately obtained a promissory note from Reeve for the
      $2,000,000 loan, and Reeve’s minority ownership interest in Kastera was pledged as collateral for
      his new note obligation to Swenson. Ex. 189.
                  46
                       However, McKinlay testified Kastera’s payroll was at times funded by other DBSI
      entities.
                  47
                 While the parties agree Kastera was not a joint debtor, consolidated debtor, nor
      consolidated non-debtor, under the confirmed plan the chapter 11 trustee was authorized to,
      immediately prior to the effective date of the plan, assume the operating agreement of Kastera,
      remove all its managers and officers, and cause its dissolution. Ex. 315, Ex. B at 182–83. This
      authority presumably stems from Swenson’s March 1, 2007 assignment to DBSI of his interest in
      Kastera. Ex. 184.

      MEMORANDUM OF DECISION - 23
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                  Document      Page 24 of 69


      testified that DBSI bonds and notes were sources for the capital Kastera required

      to buy real estate, and that Kastera was responsible for over 72% of the total

      borrowing in 2007 from DBSI 2006 Notes. See Ex. 1258.48 Reeve testified that

      Kastera did not use non-DBSI third-party financing for its acquisitions.49 And the

      evidence established that Swenson personally exercised significant control over

      Kastera and its decisions.50 As an example, Reeve recounted that Kastera had

      acquired a parcel of property for $3.5 million and immediately received offers to

      sell it for between $5 and $9 million. While Reeve thought Kastera should sell it

      and realize that profit, Doug Swenson did not, and Swenson’s decision

      controlled.51

              In his testimony Reeve acknowledged that Kastera in 2006 and 2007 could

      not have self-financed its proposed purchase of the Tanana Valley Property, and

      that the funds necessary to accomplish that purchase (like other Kastera purchases)

      would have to come from DBSI. Bringhurst testified that he did not recall any


              48
                 McKinlay also testified that, in addition to the funds Kastera received from DBSI
      2006 Notes and DBSI 2005 Notes, there were “regular” cash advances from FOR 1031 to Kastera
      in the October 2006–February 2007 time frame.
              49
                  When asked whether third-party lenders could have financed the Tanana Valley
      transaction in 2007, Reeve answered that Kastera had a relationship with Zions Bank but not for
      transactions of that size.
              50
                   Even though Kastera was controlled by Swenson and most of its debt was to DBSI
      entities, it was not one of the entities filing bankruptcy. McKinlay observed, however, that it was
      Doug Swenson who ultimately determined which of the entities would file as debtors.
              51
                  As yet another example of Swenson’s control, Reeve noted that Kastera’s 2005 and
      2006 home building was profitable, but that Swenson would create “warranty reserves” in order
      to reduce the reportable income from those projects.

      MEMORANDUM OF DECISION - 24
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                  Document      Page 25 of 69


      source of funding for Kastera acquisitions other than DBSI, and that Reeve had to

      attend the cash meetings to seek such funds. Kastera was capitalized through, and

      was dependent for its operational financing upon, DBSI.

             Reeve envisioned Kastera as a development and home building company

      that acquired property for those purposes, and not as a vehicle for acquiring

      properties that would be used for sale to TIC investors. However, Kastera

      properties financed by DBSI or DBSI entities were TIC’d out, and Reeve

      indicated Doug Swenson “called those shots.” Swenson made the decisions as to

      which properties would be used in the TIC portfolio and which ones Kastera could

      develop with DBSI financing.52

             Tom Morris was general counsel for Kastera from August 2005 to

      November 2008. Though he reported to Reeve, he had significant interaction with

      DBSI and its general counsel, Ellison. Morris, like Reeve, described Kastera’s

      “vision” as becoming the primary home builder in the Boise and Meridian area.

      He became involved with DBSI because of the close relationship between it and

      Kastera, including Doug Swenson’s majority ownership of Kastera. According to

      Morris, Kastera would identify a property or project it wanted to develop, and

      would obtain the money it needed to purchase that property from a DBSI entity.53


             52
                 Wade Thomas, hired as a “compliance officer” at DBSI, served on a “loan committee”
      for DBSI 2006 Notes which, as noted, provided most of Kastera’s financing. He indicated,
      however, that the loan committee was effectively a “rubber stamp” for Swenson’s decisions.
             53
                  While stating that Kastera was “autonomous,” Morris also explained that it used DBSI
                                                                                          (continued...)

      MEMORANDUM OF DECISION - 25
Case 12-06056-TLM         Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                    Document      Page 26 of 69


      Morris said Kastera would enter into purchase agreements without having

      arranged financing, but only if Swenson had “green-lighted” the deal. He noted

      that Swenson also did not like “flipping” parcels acquired by Kastera, even if they

      could be quickly turned for profit. As Morris stated, “all decisions went through

      Doug.”54

              G.        The Tanana Valley transaction

              The underlying PSA for the Tanana Valley Property was between Kastera

      as the purchaser and Defendant as the seller. The PSA required a short term

      $3,400,000 earnest money promissory note by Kastera, guaranteed by its owners

      Doug Swenson and Reeve, with the balance of the funds due at closing. Ex. 103

      (note); Exs. 108, 109 (guarantees).55

              After Reeve advised Defendant that Kastera could not meet the deadlines

      required under the PSA, an “extension payment” of $500,000 was made on the

      earnest money note, and an extended date of October 10, 2006, was set for

              53
                (...continued)
      funding to acquire properties. In fact, one condition of DBSI funding was that loans would only
      be made to a DBSI entity, and Kastera therefore formed one for use in processing the loans.
      Exhibit 360, the listing of DBSI Group tax returns created by Miller, does reflect a “DBSI
      Kastera Homes LLC” entity. Id. at 7, 10.
              54
                 There was a “restructuring” of Kastera in March 2007 into a home building
      component and a “development” component. This occurred, according to Morris, “because Doug
      Swenson wanted to do it” but he testified that he did not necessarily understand what Swenson
      intended. It appears that the “Kastera Development” entity facilitated acquiring and using
      property in the TIC program while leaving Kastera Home in the building business. Morris noted
      that Swenson sent out a “notice” about this reorganization during the time that TIC-ing Kastera’s
      properties was first being mentioned.
              55
                    McKinlay testified that Kastera could not have internally funded this earnest money
      obligation.

      MEMORANDUM OF DECISION - 26
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                  Document      Page 27 of 69


      payment of the balance of the earnest money. Ex. 105 (second amendment to

      PSA).56 On October 10, 2006, Defendant was paid $2,980,258.54 as the balance

      of the earnest money owed. Ex. 110.57

              The $2,980,258.54 payment to Defendant was made by a Kastera check.

      Ex. 110. The funds required for this payment were obtained by Kastera from

      DBSI 2006 LOF. Exs. 111–113 (reflecting $3,000,000 transferred by DBSI 2006

      LOF by wire to DBSI Housing then by wire to Kastera which issued the check to

      Defendant).58

              The balance of the purchase price under the amended PSA, after the

      satisfaction of the earnest money note, was $25,400,000. Ex. 140 (third

      amendment to PSA) at 1. Just prior to and in connection with the closing on

      February 26, 2007, Kastera transferred all its interests under the PSA to DBSI



              56
                 This agreement provided that “The Extension Payment shall be applied first to interest
      accrued from April 17, 2006 through September 11, 2006, with the balance applied to principal
      on the Earnest Money Note.” Id. The $500,000 was paid by a Kastera check. Ex. 507.
              57
                  Exhibit 509 reflects the calculations on the Earnest Money Note given the extension
      granted and the $500,000 payment. Interest on the note from April 17, 2006, to September 11,
      2006, was $68,465.75. The obligation on September 11, 2006, was thus $3,468,465.75 and the
      $500,000 extension payment reduced the note balance to $2,968,465.75 as of September 11.
      Interest on that adjusted amount from September 11 to October 10, 2006, was $11,792.54,
      resulting in a balance due as of October 10, 2006, of $2,980,258.29. The payment actually made
      was $2,980,258.54. Id. The reason for the $0.25 difference is not clear.
              58
                  DBSI 2006 LOF also received in October 2006 from Kastera an “option” to purchase
      25 acres of the Property. Ex. 107. This was in consideration of DBSI 2006 LOF providing the
      $3,000,000 to Kastera to satisfy the earnest money note. See Exs. 112, 113. If the option were
      not timely exercised by February 28, 2007, Kastera was obligated to return the money advanced
      by DBSI 2006 LOF plus interest. Ex. 107 at 2. Morris indicated that this option was the
      “brainchild” of Doug Swenson to justify Kastera borrowing from DBSI 2006 LOF the
      $3,000,000 needed for the earnest money obligation.

      MEMORANDUM OF DECISION - 27
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                 Desc Main
                                  Document      Page 28 of 69


      Tanana Valley LLC (“DBSI-TV”), an entity which had been formed four days

      earlier to take title to the Property.59

              Exhibit 155, the purchaser’s closing statement, reflects a “contract sales

      price” of $28,800,000 (a figure comprised of an earnest money credit of

      $3,400,000 and closing amount of $25,400,000). This statement also showed a

      “new loan” to the purchaser, DBSI-TV, in the amount of $26,350,000, in order to

      fund the transaction. Id.; see also Ex. 146 (promissory note of DBSI-TV to DBSI

      2006 Notes for $26,350,000). A mortgage was recorded the day of the closing

      under which DBSI-TV secured that obligation to DBSI 2006 Notes with the

      Property. Ex. 148. Morris indicated the $26,350,000 figure represented 85% of a

      $31,000,000 appraisal60 and reflected an attempt to borrow the maximum amount

      possible.

              The $26,350,000 borrowed was transferred by DBSI 2006 Notes through

      DBSI Redemption Reserve (“DRR”)61 and then went by wire transfer to the title

      company, Title One, for disbursement to Defendant or third parties on his behalf.



              59
                  The DBSI-TV operating agreement, Ex. 190, reflects it was formed “[t]o acquire,
      own, operate, and sell the real estate project known as Tanana Valley[.]” Id. at 4. The sole
      member of DBSI-TV was DBSI Housing. Id. at 8. And while DBSI-TV was a DBSI controlled
      entity, it was not a DBSI Consolidated Debtor, a Consolidated Non-Debtor, or a Note/Fund
      Consolidated Debtor. See Ex. 315.
              60
                  See Ex. 144 (appraisal by Timothy Williams). This appraisal was never admitted into
      evidence nor was its valuation substantiated. Indeed, the Court found the value of the Property in
      Phase I to be $25,480,000 as of closing.
              61
                 According to McKinlay, DRR was an “internal bank” which had wiring capabilities
      (unlike some of the other DBSI entities), and was used by DBSI to facilitate money transfers.

      MEMORANDUM OF DECISION - 28
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                  Document      Page 29 of 69


      Exs. 111, 114, 155. Internally, DBSI treated the funding as a loan from DBSI

      2006 Notes to DBSI-TV, secured by the Property, and with that loan guaranteed

      by DBSI. Exs. 145–155.

              Defendant’s approved closing statement reflected that from the

      $28,800,000 contract purchase price, he was credited with having received the

      $3,400,000 earnest money. He also, from the funds that were provided to the title

      company, (1) had $14,202,232.87 applied to pay off his underlying mortgage to

      the benefit of Washington Federal; (2) had his closing expenses of $40,977.08

      satisfied; and (3) was paid a balance of $11,156,790.05. These distributions at

      closing to or for the benefit of Defendant totaled $25,400,000. Ex. 208.62

              As mentioned earlier, in asserting an avoidable transfer, Plaintiff contends

      Defendant should be liable for all the funds he received in the transaction or,

      alternatively, at least liable for the “$2.92 million differential between the final

      purchase price for Tanana Valley and its fair market value.” See Doc. No. 354 at

      56; see also Doc. No. 308 (brief) at 1 (arguing Defendant received from DBSI



              62
                  Recall, the loan DBSI-TV obtained from DBSI 2006 Notes was $26,350,000. The
      distributions at closing to Defendant totaled $25,400,000. The difference, when factoring credits
      for prorated property taxes and irrigation fees in addition to buyer’s closing costs, was
      $953,510.58. As the process moved toward closing, Morris suggested that this part of the money
      borrowed by DBSI-TV from DBSI 2006 Notes be used “to reimburse a portion of the $3,500,000
      of earnest money paid – the $500,000 paid by Kastera, and $453,510 of the $3,000,000 paid by
      DBSI.” Ex. 1267 at 234; see also Ex. 934. DBSI’s counsel, Ellison, replied that Swenson
      believed that this $953,510 should be used to repay part of the DBSI 2006 LOF loan, not Kastera,
      and that if Kastera needed funds, it should arrange a separate loan. Ex. 934. The closing
      followed Swenson’s instruction. See Ex. 154 (DBSI internal “file balance sheet”), Ex. 155
      (purchaser’s closing statement), reflecting payment to DBSI 2006 LOF of $953,510.58 out of the
      $26,350,000 borrowed from DBSI 2006 Notes.

      MEMORANDUM OF DECISION - 29
Case 12-06056-TLM        Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                    Desc Main
                                   Document      Page 30 of 69


      sources a total of $28,400,000 (i.e., $ 25,400,000 at closing, and $3,000,000 in

      satisfaction of the Earnest Money Note63), and in return transferred the Property

      worth $25,480,000—the Court’s value determination in Phase I—thus resulting in

      a $2,920,000 difference).

              Notwithstanding these positional statements, the details of the transaction

      indicate Defendant received $2,980,258.54 in the earnest money transfer (with

      Kastera retaining the other $19,741.46 of the $3,000,000 that was borrowed from

      DBSI 2006 LOF). In the closing, Defendant received amounts totaling

      $25,400,000. Of the total funds of $26,350,000 provided by DBSI 2006 Notes,

      $953,510.58 remained, which was applied toward the repayment of DBSI 2006

      LOF’s loan of the funds needed to satisfy the earnest money. See supra note 62.

              The approach taken by counsel for both parties to simplify the nature of the

      transfers and their discussions about the amount of Defendant’s potential liability

      was perfectly understandable. However, in the context of determining that

      liability, precision is important. From the evidence and the foregoing summary,

      the Court determines that the amounts originating from the two DBSI entities and

      transferred to or to the benefit of Defendant consist of $2,980,258.54 in October

      2006 and $25,400,000 in February 2007. These total $28,380,258.54. The value


              63
                   In its prior decision, Zazzali v. Goldsmith (In re DBSI, Inc.), 2013 WL 1498365
      (Apr. 11, 2013), this Court noted how Plaintiff characterized the avoidable recoveries. Plaintiff
      claimed the $3,000,000 funded by DBSI 2006 LOF for use in satisfying the earnest money
      obligation is avoidable. See id. at *6 and at n.14 (noting that while the FAC appears to seek the
      entire $3.4 million, Plaintiff's counsel at oral argument clarified that it seeks to recover only the
      $3 million transferred by DBSI 2006 LOF).

      MEMORANDUM OF DECISION - 30
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09             Desc Main
                                 Document      Page 31 of 69


      of the Property at the time of transfer in February 2007 as found by the Court in

      Phase I was $25,480,000. The difference (or “delta” as counsel often referred to

      it) is $2,900,258.54.

             H.      Post-closing TIC sales

             The transaction with Defendant closed on February 26, 2007. Six months

      later, DBSI commenced selling TIC interests in the Tanana Valley Property with

      the first of the “Cavanaugh” PPM offerings. Ex. 400 (Cavanaugh PPM dated

      September 26, 2007).64 This reflected DBSI’s intended and actualized use of the

      Property, now titled in DBSI-TV. Morris indicated that Kastera, though

      developing the Property as a Kastera “project,” did not agree with using the

      Property for TIC investments. He stated “we didn’t like it, but it wasn’t our call.”

             I.      Additional evidence related to Defendant’s knowledge

              Defendant’s original plan for the Tanana Valley Property was to get the

      entitlements and develop it, not to sell it. But Martin had learned that Kastera was

      interested in buying property in the area and relayed that information to

      Defendant, who was already generally aware of Kastera as being a “large” home

      builder in the area. Defendant knew Kastera had constructed 20 to 30 homes,

      including a large “parade” home. He was aware that Kastera was looking for




             64
                This was followed, in chronological order, by three other PPMs: Ex. 403 (Cavanaugh
      IV dated October 17, 2007), Ex. 401 (Cavanaugh II dated Oct. 31, 2007), and Ex. 402
      (Cavanaugh III dated February 12, 2008).

      MEMORANDUM OF DECISION - 31
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                 Document      Page 32 of 69


      development ground as well as building lots and was buying a lot of property.65

              Defendant said he had “little to no” knowledge of DBSI, but became aware

      by the time of the PSA that Kastera could get money or financing from DBSI.

      However he had no exposure to either Reeve or Swenson until just prior to

      negotiating the PSA.

              The use of an earnest money note, with Reeve and Swenson as guarantors,

      had initially raised some concern, but Defendant said he “got over it.” He could

      see that aspect as being a reasonable part of an agreement structure which included

      his own need to obtain preliminary entitlements. Defendant also did “some work”

      in his office, including a limited internet search of Swenson which suggested to

      him that Swenson “was worth some money.” He therefore accepted the earnest

      money note, and the personal guarantees of that note, as a component of the deal.

              Defendant’s real estate attorney, Brian McColl, drafted the initial PSA,

      note, and guarantees. He explained that the guarantees were an important aspect

      of the transaction, because the earnest money was in the form of a note, not cash,

      and the note had to be paid in September. However, as he testified, the guarantees

      were by individuals “who I had every reason to believe had significant wealth.”

              Defendant’s August 14, 2006 memo to file, Ex. 204, notes that he met with




              65
                 Reeve testified that Kastera built 25-30 houses in 2005 with about $50,000 profit per
      house, and doubled that performance in 2006. However, there were not enough lots to buy, so he
      said Kastera got into the development business to acquire the necessary ground.

      MEMORANDUM OF DECISION - 32
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                 Desc Main
                                  Document      Page 33 of 69


      Reeve and Tom Morris66 “of Kastera Homes and DBSI” on August 8 and at that

      time learned that the PSA’s earnest money and closing deadlines could not be met.

      Defendant was told there were issues related to Kastera’s obtaining the necessary

      financing. Defendant noted in this memo that he was told the “Bond was not out

      and there was a SEC restriction.”67

             On September 11, 2006, one day after the earnest money note was due,

      Defendant, McColl and Martin met with Doug Swenson, Reeve and Morris. The

      testimony of Defendant, Reeve, McColl and Morris, corroborated by Morris’

      notes,68 reflect that Kastera’s principals, Swenson and Reeve, requested an

      extension on the payment of the balance of the note then due, and also an

      extension of closing under the PSA until the end of January 2007.

             As McColl explained at trial, he and Defendant were told at that meeting,

      by Swenson, that the funding to be used for Kastera’s purchase of the Property

      was being obtained through a bond, and they were assured the bond would be

      issued in a couple of weeks. However, they were told that, after such issuance, a

             66
                  The memo refers to him as “Morrison.”
             67
                  The memo states:

             We further talked about Var’s spot re; the SCC [sic] restriction could go to a audit
             stage and not be good, basically shut stuff down completely.
             NASD agencies
             Review of proposed subscriptions - no more subscriptions - no private placement
             Reg D offerings
             goes to a due diligence period.

      See Ex. 204.
             68
                  See Ex. 960; Ex. 1267 at 3.

      MEMORANDUM OF DECISION - 33
Case 12-06056-TLM        Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09               Desc Main
                                   Document      Page 34 of 69


      cooling-off period would follow, and then the broker-dealers would do their due

      diligence and follow that with actual sales which would generate the funds needed

      to close.

              Defendant agreed to extend the due date on the note for 30 days (to October

      10) in return for an immediate payment of $500,000 and Swenson’s assurance he

      would honor the note and pay the $3.4 million earnest money even if the

      transaction did not ultimately close. In addition to the note extension, the parties

      also agreed to extend the closing date to January 27, 2007.69 As a component of

      these accommodations, Defendant was allowed to take back-up offers in the

      interim.

              On September 12, 2006, the $500,000 was paid.70 In McColl’s view,

      meeting with Kastera’s principals face to face, receiving $500,000 cash for the

      extension, and having control of the documentation, ameliorated his normal

      concerns when buyers want to buy more time on a transaction.71 The

      $2,980,258.54 balance due on the earnest money note was thereafter paid by a

      Kastera check on October 10 as required. Ex. 110. There was no evidence

      Defendant knew the source of the money Kastera used to pay for the extension



              69
                   See Exs. 105 (note extension) and 106 (second amendment to PSA).
              70
                   Ex. 507 ($500,000 check from Kastera).
              71
                 McColl also indicated that in his experience home building and development
      companies were often “land rich and cash poor” and that this was a factor in considering
      Kastera’s inability to fully fund the earnest money by its original due date.

      MEMORANDUM OF DECISION - 34
Case 12-06056-TLM        Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09   Desc Main
                                    Document      Page 35 of 69


      even though he generally knew Kastera was relying on financing from DBSI in

      order to fund the transaction. McColl testified that knowledge of DBSI 2006

      LOF’s involvement only came during litigation.

             Defendant said that later in October, Kastera started “making noises” about

      potentially not being able to close as scheduled. He viewed this as an attempt to

      “soften him up” for an additional modification. McColl then wrote a November 8

      letter to Morris warning that a failure to close would result in Defendant’s pursuit

      of all remedies and damages.72 He also noted that, at the time the extension of

      closing to January 27, 2007, was being negotiated, Defendant had made it clear he

      needed to close the sale by the end of January because the proceeds were required

      in order to meet a closing date for his purchase of other real property. Thus,

      McColl argued, the damages would be significant. However, McColl did not

      discourage Kastera’s communication of an alternative proposal which it had

      mentioned previously.73

             Following further negotiations between counsel,74 the agreement was

      reached on February 19 under which, in addition to the already paid earnest

      money, $25,400,000 would be paid to Defendant on February 26 to close.75

             On the closing date, McColl learned that title would be taken by DBSI-TV,

             72
                  Ex. 918.
             73
                  Id.
             74
                  See, e.g., Ex. 138.
             75
                  Ex. 140 (the third amendment to the PSA).

      MEMORANDUM OF DECISION - 35
Case 12-06056-TLM         Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                 Desc Main
                                     Document      Page 36 of 69


      not Kastera.76 This required the form of the deed he had drafted to be changed.

      However, McColl explained, the taking of title in a special purpose entity was not

      unusual, and simply required him to perform his due diligence to ensure the entity

      had been properly created and its organizational documents properly filed.

      McColl also learned, as the transaction closed, that DBSI-TV’s funding of the

      closing amount was obtained through financing from DBSI 2006 Notes under a

      promissory note/mortgage structure. However, McColl and Defendant both

      testified that how the buyer put together its financing and could afford to close

      was not significant. None of this, in McColl’s or Defendant’s view, raised any

      particular concerns.

               The transaction closed as described earlier.

      DISCUSSION AND DISPOSITION

               A.        Overview

               Plaintiff’s action focuses on what it has characterized as the “Earnest

      Money Transfer” and the “Closing Transfer.” The former consists of the DBSI

      2006 LOF transfer of $3 million by wire to DBSI, a wire transfer of the same by

      DBSI to Kastera, and a transfer via check by Kastera of $2,980,258.54 to

      Defendant, all on October 10, 2006, which satisfied the balance then due on the

      earnest money note. The latter consists of the DBSI 2006 Notes’ intrabank



               76
                    Defendant also testified that he learned of the new buyer entity that morning via an
      email.

      MEMORANDUM OF DECISION - 36
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09      Desc Main
                                   Document      Page 37 of 69


      transfer of $26,350,000 to DRR, and a wire transfer of the same amount by DRR

      to Title One Corp. on DBSI-TV’s behalf and for application at closing, and Title

      One Corp.’s payment to Defendant of $25,400,000 on February 26, 2007,

      satisfying the obligations due at closing. Plaintiff contends the total of these two

      transfers to or to the benefit of Defendant is an amount greater than the

      $25,480,000 value of the Tanana Valley Property as found in Phase I. Plaintiff

      seeks recovery of the total $28.4 million transferred77 or, alternatively, recovery of

      what it has consistently referred to as the $2.92 million difference or “delta.”78

             B.        The causes of action

                       1.      Actual fraud

             Section 548(a)(1)(A) provides, in relevant part:

             The trustee may avoid any transfer . . . of an interest of the debtor in
             property, or any obligation . . . incurred by the debtor, that was made
             or incurred on or within 2 years before the date of the filing of the
             petition date, if the debtor voluntarily or involuntarily—(A) made such
             transfer or incurred such obligation with actual intent to hinder, delay,
             or defraud any entity to which the debtor was or became, on or after the
             date that such transfer was made or such obligation was incurred,
             indebted[.]

      Plaintiff, as the Litigation Trustee for the DBSI Litigation Trust, exercises the

      avoiding powers of a trustee. Plaintiff bears the burden of proving, by a

      preponderance of the evidence, all of these statutory elements. Hopkins v. Crystal

      2G Ranch, Inc. (In re Crystal), 513 B.R. 413, 418 (Bankr. D. Idaho 2014).

             77
                  The precise total is $28,380,258.54.
             78
                  The precise difference is $2,900,258.54.

      MEMORANDUM OF DECISION - 37
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                 Desc Main
                                   Document      Page 38 of 69


              While this provision is limited to transfers within 2 years of the petition

      date, § 544(b) allows a trustee to avoid any transfer of a debtor’s property that

      occurred earlier if it would be avoidable under applicable law. Barclay v.

      Mackenzie (In re AFI Holding, Inc.), 525 F.3d 700, 703 (9th Cir. 2008) (citing In

      re Acequia, Inc., 34 F.3d 800, 809 (9th Cir. 1994)).79 Here, the applicable state

      law is found in Idaho Code § 55-906, and the Uniform Voidable Transactions Act,

      Idaho Code §§ 55-910, et seq., including Idaho Code § 55-913(1)(a) (transfers

      with actual intent to hinder, delay or defraud any creditor). Use of § 544(b) allows

      an extended look-back period allowing avoidance of such transfers that were made

      within four years prior to the bankruptcy filing. See Idaho Code § 55-918(1)

      (providing that causes of action under Idaho Code § 55-913(1)(a) are extinguished

      unless action is brought within 4 years); see generally Decker v. Trammel (In re

      JTS Corp.), 617 F.3d 1102, 1111 (9th Cir. 2010) (discussing genesis and operation

      of §§ 544(b) and 548); see also DBSI, 869 F.3d at 1008.80

              Plaintiff’s Counts 1, 3 and 6 seek avoidance of transfers on the basis of


              79
                   Zazzali v. United States (In re DBSI, Inc.), 869 F.3d 1004 (9th Cir. 2017), states:
      “Section 544(b)(1), in relevant part, provides that a ‘trustee may avoid any transfer of an interest
      of the debtor in property or any obligation incurred by the debtor that is voidable under
      applicable law by a creditor holding an unsecured claim . . . .’ By its terms, Section 544(b)(1)
      requires the existence of an actual creditor who could avoid the transfer. 5 Collier on Bankruptcy
      ¶ 544.01. In other words, the effect of this section is ‘to clothe the trustee with no new or
      additional right in the premises over that possessed by a creditor, but simply puts him in the shoes
      of the latter.’ Id. ¶ 550.06[3][.]” Id. at 1009 (emphasis and some citations omitted). This
      requirement is amply met here given evidence establishing the existence of numerous unsecured
      creditors of DBSI, DBSI 2006 Notes, and DBSI 2006 LOF as of the petition date.
              80
                 This Court also recently analyzed the application of “applicable law” under § 544(b).
      See Hillen v. City of Many Trees, LLC (In re CVAH, Inc.), 570 B.R. 816 (Bankr. D. Idaho 2017).

      MEMORANDUM OF DECISION - 38
Case 12-06056-TLM        Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                   Document      Page 39 of 69


      “actual fraud.” Under Count 1, Plaintiff relies on § 548(a)(1)(A) in regard to the

      Closing Transfer on February 26, 2007, as such date is within the two year

      period.81 Under Count 3 and Count 6, Plaintiff relies on § 544(b) and the

      incorporated Idaho statutes to avoid the Earnest Money Transfer on October 10,

      2006, a date within the four years preceding the petition date. Under each of these

      counts, Plaintiff seeks to impose liability on Defendant under § 550 and

      preservation of the avoided transfer for the benefit of the estate under § 551.82

              C.       There was a single transaction

              Defendant, emphasizing Plaintiff’s terms “Earnest Money Transfer” and

      “Closing Transfer,” contends that each was a separate transaction. As just one

      example, Defendant’s closing argument states:

                     In any event, the October earnest money deposit was not part of
              the contract that closed in February of 2007. The balance of the earnest




              81
                   The two year period runs from November 10, 2006, to the petition date of November
      10, 2008.
              82
                  Section 548(a)(1)(B) permits avoidance of a transfer, made or incurred within 2 years
      prior to the petition date, that is “constructively fraudulent” on the basis that the transfer was
      made in exchange for less than reasonably equivalent value, and made when the transferor was
      insolvent; engaged in a business for which it had unreasonably small capital; or intended to incur
      debts beyond its ability to pay. Section 544(b)’s incorporation of state law includes similar
      provisions for avoidance of constructively fraudulent transfers, and Idaho Code § 55-913(1)(b)
      provides a four-year look back period. Count 2 (as to the Closing Transfer), and Counts 4 and 5
      (as to the Earnest Money Transfer) plead such causes of action. Like the actual fraud counts,
      these constructive fraud claims seek to impose liability on Defendant under § 550 and to preserve
      the avoided transfer under § 551. The Court concludes, for the reasons that follow, that this
      litigation can be completely addressed under the “actual fraud” theory, and there is no need to
      address in detail the constructive fraud allegations. The Court also determines that it is
      unnecessary to reach the alternative theory of “unjust enrichment” in Count 7.

      MEMORANDUM OF DECISION - 39
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09               Desc Main
                                 Document      Page 40 of 69


             money deposit of $3 million[83] was part of the original contract that
             was signed in April of 2006. That agreement was breached in
             November of 2006 and repudiated. When it was repudiated, both
             Goldsmith and Kastera deemed the earnest money forfeited. The
             parties negotiated further and entered into a new deal for the
             conveyance of the land in question, that was signed in February of
             2007, just prior to closing. The new deal had no conditions, no post-
             closing obligations, conveyed the land as is and where is, made no
             reference to the earlier payments made on the April contract, and
             contained mutual releases among all parties.

      Doc. No. 353 at 28. Defendant thus argues that the $25,400,000 closing amount

      was $80,000 less than the Court’s $25,480,000 value found in Phase I and,

      consequently, that specific “transfer” could not be avoidable as either an actual or

      a constructively fraudulent transfer. Id. at 27–29.

             Defendant’s characterizations of the PSA as “repudiated” and the earnest

      money as “forfeited” and the ultimate conveyance as a “new deal” are not

      supported by the record. The evidence establishes the PSA was serially amended

      and, as so amended, was ultimately closed. Contrary to Defendant’s explication,

      the obligation to pay the earnest money was reaffirmed through the “second

      amendment” even though the timing of its payment was changed by reason of the

      $500,000 extension payment, and the closing date and amount were changed

      through the third amendment.

             Defendant’s taxonomic arguments are found unpersuasive. The evidence

      establishes that both the Earnest Money Transfer and the Closing Transfer were


             83
                 The amount was, as noted, $2,980,258.54. Defendant’s arguments, like Plaintiff’s,
      tend to round that amount to $3,000,000.

      MEMORANDUM OF DECISION - 40
Case 12-06056-TLM     Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09        Desc Main
                                Document      Page 41 of 69


      components of a single transaction in which DBSI–originated funds were used to

      purchase the Tanana Valley Property.

             The earnest money requirement and the closing obligation both arose out of

      the same contract, the PSA, and both payments were required in order to obtain

      the Tanana Valley Property. Contrary to Defendant’s contention that the

      agreement to pay $25.4 million was a “new deal” or a “new contract,” the parties

      negotiated and executed a “Third Amendment to Real Estate Purchase and Sale

      Agreement” with direct internal reference to the original PSA of April 17, 2006

      (therein defined as the “Agreement”), as amended previously by an addendum on

      April 17, 2006 and by the “Second Amendment” on September 13, 2006. Ex. 511

      at 1 (emphasis added). In addition, Defendant’s arguments about repudiation do

      not address the inclusion in the Third Amendment of paragraph 8, entitled

      “Continued Effectiveness of Terms of Agreement,” which provides that “Except

      as provided in this Third Amendment, the terms and conditions of the Agreement

      [i.e., the PSA] shall remain in full force and effect.” Id. This Third Amendment

      to the PSA changed the closing date and the balance of the purchase price required

      of Plaintiff.

             The closing statement corroborates the existence of a single transaction by

      providing Defendant a credit against the total purchase price for the earnest money

      that was paid prior to closing. It was at all times the same basic contract for the

      sale of the real estate, though serially amended and completed in two stages.


      MEMORANDUM OF DECISION - 41
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09              Desc Main
                                 Document      Page 42 of 69


      While, as will be discussed, there were two transfers to Defendant at issue, they

      were not independent transactions as Defendant argues.

             D.      The transfers were made by participants in, and in furtherance
                     of, a Ponzi scheme

             As noted at the outset of this Decision, Defendant does not now dispute the

      existence of a massive Ponzi scheme by DBSI and numerous related and

      consolidated entities. Plaintiff established at trial, particularly through the

      testimony of Miller, Bringhurst and McKinlay and the exhibits related to their

      testimony, that DBSI et al, under the control of Swenson, his sons, Ellison and

      others, was engaged in an enormous Ponzi scheme for an extended period of time.

      That time period encompassed all the dates relevant to this litigation. The fact that

      a Ponzi scheme existed is incontrovertible on the evidence presented at trial.

                     1.      Kastera

             The evidence establishes that Kastera was not independent of DBSI’s

      control in connection with any of the matters here litigated. Even though Reeve

      wanted Kastera to independently operate, he held only a minority ownership

      position in the entity.84 Swenson had a controlling two-thirds’ interest in Kastera,

      and exercised that control, including at times dictating the work Kastera could

      perform, such as overruling Reeve’s desire and recommendation that Kastera sell

      acquired properties for profit. Additionally, Kastera had no independent financial


             84
                Indeed, even that interest was based on a “loan” from Swenson to Reeve, secured by
      Reeve’s minority ownership in Kastera, that he felt he had no alternative but to accept.

      MEMORANDUM OF DECISION - 42
Case 12-06056-TLM    Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09         Desc Main
                               Document      Page 43 of 69


      ability to acquire property such as the Tanana Valley Property, and had to rely on

      loans from DBSI or DBSI entities. Whether funds would be made available to

      Kastera for use in its building or development efforts depended on the outcome of

      the cash management meetings and Swenson’s ultimate controlling decisions at

      such meetings as to where funds would go. Kastera was also reorganized into two

      divisions, a structure that Morris as its general counsel did not understand, but

      which Kastera accepted because Swenson had so decided. Additionally, the

      acquisition of the Tanana Valley Property was made at a time when additional TIC

      property was desperately needed by DBSI. DBSI dictated that the transaction

      would close with the Property being vested in DBSI-TV, not Kastera, and after it

      was transferred to DBSI-TV, it was quickly put to use as TIC inventory.

             Though neither a debtor nor a consolidated nondebtor in the bankruptcy,

      the evidence establishes Kastera was part and parcel of the DBSI operation, and

      the DBSI Ponzi scheme. The acquisition of the Tanana Valley Property would not

      have occurred but for DBSI’s desire that it occur, and its control of the process

      and financing of the transaction. Kastera, among others, was utilized by DBSI to

      perpetuate the Ponzi scheme and the Tanana Valley Property acquisition was in

      furtherance of that scheme.

                    2.     DBSI 2006 Notes and DBSI 2006 LOF

             DBSI 2006 Notes and DBSI 2006 LOF were jointly administered debtors

      under the confirmed plan. See Ex. 315 (confirmation order) Ex. B (copy of


      MEMORANDUM OF DECISION - 43
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                 Document      Page 44 of 69


      Second Amended Joint Chapter 11 Plan), p. 96 (defining DBSI 2006 Notes and

      DBSI 2006 LOF), p. 109 (defining Plan Debtors as including DBSI 2006 Notes

      and DBSI 2006 LOF), pp. 120–21 (summary of classification and treatment of

      claims against DBSI 2006 Notes), pp. 128–29 (same re: DBSI 2006 LOF)).

              The financing structure used in facilitating the payment of the earnest

      money and the closing of the PSA transaction was orchestrated within the DBSI

      control group. DBSI 2006 LOF funded the earnest money transfer, and DBSI

      2006 Notes funded the closing.

                      3.      DBSI Tanana Valley LLC

              DBSI-TV was created to take title to the Property. It was an entity

      controlled by DBSI Housing Inc, Ex. 190, but it was not a DBSI Consolidated

      Debtor, a Consolidated Non-Debtor, or a Note/Fund Consolidated Debtor. See

      Ex. 315. After it took possession and title to the Property, the TIC process soon

      commenced with the first of the Cavanaugh PPMs issued 6 months later.85

      Though this implementation of the TIC was subsequent in time to the actual

      transfers at issue, its occurrence and timing supports and validates the finding that

      the Property’s acquisition and use was designed to further the Ponzi scheme.




              85
                 Ex. 400. This PPM dated September 26, 2007 indicated that DBSI Cavanaugh LLC, a
      newly formed company, wholly-owned and managed by DBSI Housing Inc., was formed to
      acquire and sell TIC interests in a leasehold interest the company acquired in 8.02 acres of the
      overall property. DBSI-TV is identified as the “ground lessor” of that parcel.

      MEMORANDUM OF DECISION - 44
Case 12-06056-TLM         Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                    Document      Page 45 of 69


               E.       Actual intent under § 548(a)(1)(A) and under § 544(b) and Idaho
                        statutes

                        1.      The Ponzi presumption

               The district court in Zazzali v. Eide Bailly LLP, Case No. 12-CV-349-MJP,

      noted that “the existence of a Ponzi scheme is a matter of disputed fact for the

      jury; meanwhile the application of the Ponzi presumption is a matter of law that

      follows on the factual finding of a Ponzi scheme.”86

               A Ponzi scheme is made up of a series of fraudulent transfers. “The fraud

      consists of funneling proceeds received from new investors to previous investors

      in the guise of profits from the alleged business venture, thereby cultivating an

      illusion that a legitimate profit-making business opportunity exists and inducing

      further investment.” Donell v. Kowell, 533 F.3d 762, 767 n.2 (9th Cir. 2008)

      (quoting Wyle v. C.H. Rider & Family (In re United Energy Corp.), 944 F.2d 589,

      590 n.1 (9th Cir. 1991)); Danning v. Bozek (In re Bullion Reserve of N. Am.), 836

      F.2d 1214, 1219 n.8 (9th Cir. 1988).87

               86
                    Quoted in Zazzali v. Goldsmith, 2018 WL 626167, *3 (Bankr. D. Idaho Jan. 30,
      2018).
               87
                  A Ponzi scheme includes arrangements where later funds are used to pay off previous
      investors, even if not insolvent from its inception. In Auza v. United Development, Inc. (In re
      United Devel., Inc.), 2007 WL 7541011 (9th Cir. BAP Aug. 7, 2007), the debtor (“UDI”) was in
      the business of land development and financed its operations primarily through syndication fees
      from limited partnerships established when real estate in Mesa, Arizona was purchased. When
      the market had a downturn, the limited partnerships were not able to adequately fund their
      operations, including loan payments to the plaintiffs. UDI borrowed funds from existing and new
      investors in order to repay previous loans, and the cycle of borrowing from one set of investors to
      pay previous investors caused debtor’s liabilities to become unsustainable. Auza, the defendant
      in a fraudulent transfer action, argued that UDI was not a Ponzi scheme because it was not
      insolvent from its inception. The BAP disagreed, and affirmed the bankruptcy court’s conclusion
                                                                                            (continued...)

      MEMORANDUM OF DECISION - 45
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                  Document      Page 46 of 69


              Since the evidence established the existence of a Ponzi scheme, the

      application of the presumption, as the district court above noted, is a matter of law.

              As held in Hayes v. Palm Seedlings Partners-A (In re Agric. Research and

      Tech. Group, Inc.), 916 F.2d 528, 535 (9th Cir. 1990) (“Agritech”), “the mere

      existence of a Ponzi scheme” is sufficient to establish the actual intent to hinder,

      delay or defraud creditors under a state’s fraudulent transfer statute. See also AFI

      Holding, 525 F.3d at 704 (same; citing Agritech). See also Plotkin v. Pomona

      Valley Imports (In re Cohen), 199 B.R. 709, 717 (9th Cir. BAP 1996) (proof of a

      Ponzi scheme is sufficient to establish the operator’s actual intent to hinder, delay,

      or defraud creditors for purposes of analyzing fraudulent transfers under both the

      Bankruptcy Code and the Uniform Fraudulent Transfers Act).88

              In a DBSI-related adversary proceeding, the Delaware Bankruptcy Court

      explained:

              This Court has previously recognized and applied the [Ponzi]
              presumption in these DBSI cases. See, e.g., Zazzali v. 1031 Exch. Grp.
              (In re DBSI Inc.), __ B.R. __, Adv. No. 10-54648(PJW), 2012 WL
              3306995 (Bankr. D. Del. Aug. 14, 2012); Zazzali v. Swenson (In re
              DBSI Inc.), Adv. No. 10-54649(PJW), 2011 WL 1810632, at *4
              (Bankr. D. Del. May 5, 2011).

                      Yet the presumption does not relieve Trustee of the burden to


              87
                (...continued)
      “that UDI was both a Ponzi scheme and insolvent at all times material to this dispute.” Id. at
      *4–5 (citing Jobin v. McKay (In re M & L Bus. Machs. Co.), 155 B.R. 531, 535 n.7 (Bankr. D.
      Colo. 1993)).
              88
               Several of these authorities and others were noted in the Court’s earlier decision. See
      2018 WL 626167, *3 n.3.

      MEMORANDUM OF DECISION - 46
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09         Desc Main
                                 Document      Page 47 of 69


               show that the Transfers at issue were made “in furtherance of” the
               Ponzi scheme. See, e.g., Bear Sterns Secs. Corp. v. Gredd (In re
               Manhattan Inv. Fund Ltd.), 397 B.R. 1, 11 (S.D.N.Y. 2007) (noting
               that the court must determine “whether the transfers at issue were
               related to a Ponzi scheme” before it can apply the Ponzi presumption);
               In re Pearlman, 440 B.R. 569, 575 (Bankr. M.D. Fla. 2010) (“To rely
               on the Ponzi scheme presumption, the trustee must allege the debtors’
               loan repayments were somehow in furtherance of either the EISA
               Program or the TCTS Stock Program Ponzi schemes.”) This is because
               even where a plaintiff has alleged the existence of a broad, fraudulent
               scheme, “the [c]ourt must focus precisely on the specific transaction or
               transfer sought to be avoided in order to determine whether that
               transaction falls within the statutory parameters of [an actually
               fraudulent transfer].” Bayou Superfund, LLC v. WAM Long/Short
               Fund II, LP (In re Bayou Grp., LLC), 362 B.R. 624, 638 (Bankr.
               S.D.N.Y. 2007). See also Manhattan Inv. Fund, 397 B.R. at 11 (noting
               that “[c]ertain transfers may be so unrelated to a Ponzi scheme that the
               presumption should not apply”).

      Zazzali v. AFA Fin’l Grp., LLC, 2012 WL 4903593, *7 (Bankr. D. Del. Aug. 28,

      2012).

                      2.     The involvement of DBSI entities

               Defendant emphasizes that Kastera was neither a DBSI consolidated debtor

      nor a consolidated non-debtor. While that is true, it disregards the weight and

      import of the evidence. Kastera was controlled by Doug Swenson. Kastera’s

      vision of developing the Tanana Valley Property was subordinated to the need of

      DBSI to use the Property for TIC investment. And, indeed, the Property was used

      in the Cavanaugh TIC solicitations within months of closing.

               Kastera had no source of financing for this transaction other than DBSI.

      Reeve acknowledged Kastera could not use its banking sources for a loan of the



      MEMORANDUM OF DECISION - 47
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09       Desc Main
                                  Document      Page 48 of 69


      magnitude needed to acquire the Tanana Valley Property. DBSI created DBSI-TV

      to take title to the Property and was its sole owner. The closing financing was

      arranged through DBSI 2006 Notes. Defendant’s argument that “Kastera was a

      separate entity and not in any way connected to the Ponzi schemes”89 is belied by

      the evidence. So, too, is his assertion that “[t]he transaction itself clearly was not

      in furtherance of any Ponzi scheme.”90

             Plaintiff established that the DBSI group of entities was insolvent, and

      engaged in a Ponzi scheme at the time of the subject transfers to Defendant on the

      earnest money note and the closing of the sale. These transfers were orchestrated

      by DBSI to further its Ponzi scheme. DBSI 2006 Notes, DBSI 2006 LOF, Kastera

      and DBSI-TV were all participants.

             Kastera was the contract purchaser of the Tanana Valley Property under the

      PSA and all the amendments to that PSA. Defendant’s closing brief asserts that

      “[t]he money [paid to Defendant] came from Kastera, not an entity of the

      bankruptcy estate.”91 This is not fully accurate. While the PSA was Kastera’s

      contract initially, and after several amendments that PSA finally closed, there are

      other relevant factors established by the evidence.



             89
                  Doc. No. 353 at 21.
             90
                  Id.
             91
                  Id.




      MEMORANDUM OF DECISION - 48
Case 12-06056-TLM     Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09       Desc Main
                                Document      Page 49 of 69


             (a)    The payment of the Earnest Money was made by and with funds

                    transferred from DBSI 2006 LOF, to DBSI Housing, to Kastera, and

                    then to Defendant.

             (b)    The payment required at closing was made by and with funds

                    transferred from DBSI 2006 Notes, to DRR, to Title One Corp., and

                    then to Defendant.

             (c)    Kastera was not independent, but instead was dominated and

                    controlled by its 2/3 majority owner, Doug Swenson, in furtherance

                    of DBSI’s objectives and designs.

             (d)    DBSI created DBSI-TV to, and it did, take title to the Property at

                    closing.

             (e)    The TIC solicitations for the Tanana Valley Property via the

                    Cavanaugh PPMs commenced within months of closing.

             Based on these facts, the transfers at issue were made in furtherance of the

      Ponzi scheme. Under the case law and the application of the presumption, the

      Court concludes the transfers were done with actual intent to defraud. Under

      § 548(a)(1)(A) and § 544(b) incorporating Idaho statutory law, they are avoidable

      as actually fraudulent transfers.

             F.     Liability for voidable transfers

             Section 550 provides:




      MEMORANDUM OF DECISION - 49
Case 12-06056-TLM     Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09             Desc Main
                                Document      Page 50 of 69


                      (a) Except as otherwise provided in this section, to the extent
             that a transfer is avoided under section 544, 545, 547 548, 549, 553(b),
             or 724(a) of this title, the trustee may recover, for the benefit of the
             estate, the property transferred, or, if the court so orders, the value of
             such property, from–
                             (1) the initial transferee of such transfer or the entity for
             whose benefit such transfer was made; or
                             (2) any immediate or mediate transferee of such initial
             transferee.

             “The purpose of § 550(a) is ‘to restore the [bankruptcy] estate to the

      financial condition it would have enjoyed if the transfer had not occurred.’”

      USAA Fed. Sav. Bank v. Thacker (In re Taylor), 599 F.3d 880, 890 (9th Cir. 2010)

      (quoting Aalfs v. Wirum (In re Straightline Invs. Inc.), 525 F.3d 870, 883 (9th Cir.

      2008) (internal citations omitted)).

             In pretrial litigation, the parties addressed issues regarding potential

      recovery. See Zazzali v. Goldsmith, 2013 WL 1498365 (Bankr. D. Idaho Apr. 13,

      2013). For context, the Court there stated:

                     The parties address not only elements of the causes of action,
             but also the potential statutory rights of Trustee to recovery against
             initial and subsequent transferees. In the Ninth Circuit, “a transferee
             is one, who at a minimum, has dominion over the money or other asset,
             the right to put the money to one’s own purposes.” Abele v. Modern
             Fin. Plans Servs., Inc. (In re Cohen), 300 F.3d 1097, 1102 (9th Cir.
             2002) (citations omitted). The “dominion test” focuses on “whether an
             entity had legal authority over the money and the right to use the
             money however it wished.” Universal Serv. Admin. Co. v. Post-
             Confirmation Comm. (In re Incomnet, Inc.), 463 F.3d 1064, 1070 (9th
             Cir. 2006). This right is measured at the time the transfer is made, not
             at the time the trustee seeks to avoid the transfer. See id.
                     At this stage, Trustee has sufficiently alleged facts supporting
             maintenance of this action without joining [DBSI-TV]. First, Trustee



      MEMORANDUM OF DECISION - 50
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                   Document      Page 51 of 69


              adequately alleged Kastera/[DBSI-TV] was a conduit for the [DBSI
              2006] LOF funds in the Initial Transfer, and [DBSI-TV] and the
              escrow a conduit for the [DBSI 2006 Notes] funds paid Goldsmith in
              the Closing Transfer. Second, even if Goldsmith’s argument about
              Kastera/[DBSI-TV] being more than a mere conduit is ultimately
              provable, this does not mean Kastera/[DBSI-TV] need be joined before
              Trustee seeks relief from Goldsmith as a subsequent transferee: “[A]
              trustee is not required to avoid the initial transfer from the initial
              transferee before seeking recovery from subsequent transferees under
              § 550(a)(2).” Woods v. Erickson, LLP v. Leonard (In re AVI, Inc.), 389
              B.R. 721, 735 (9th Cir. BAP 2008).

      Id. at *7.92

              In addressing § 550 rights of recovery of avoided transfers, the Ninth

      Circuit emphasized:

              [The] distinction between initial and subsequent transferees is
              “critical.” Schafer v. Las Vegas Hilton Corp. (In re Video Depot, Ltd.),
              127 F.3d 1195, 1197 (9th Cir. 1997). Trustees have an absolute right
              of recovery against the “initial transferee” and any “entity for whose
              benefit such transfer was made.” Danning v. Miller (In re Bullion
              Reserve of N. Am.), 922 F.2d 544, 547 (9th Cir. 1991).

      Henry v. Off’l Comm. of Unsecured Creditors of Walldesign, Inc. (In re

      Walldesign, Inc.), 872 F.3d 954, 962 (9th Cir. 2017). In defining “initial

      transferee” for purposes of § 550(a), the Ninth Circuit in Walldesign reaffirmed its

      use of the “dominion test.” Id. at 962–63. It stated:



              92
                  In a footnote, the Court observed that the fact the “closing transfer” went through a
      title company was of no moment because, when an escrow company is used as an intermediary
      between two contracting parties, it is treated as the agent of both parties subject to the terms of
      that escrow agreement. Id. at *7 n.19. “Generally, the escrow agent merely acts as ‘the conduit
      used in the transaction for convenience and safety,’ and is disregarded.” Id. (citing Foreman v.
      Todd, 364 P.2d 365, 367 (Idaho 1961)).




      MEMORANDUM OF DECISION - 51
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                   Document      Page 52 of 69


                      Under the dominion test, “a transferee is one who . . . has
              dominion over the money or other asset,”—in other words, one with
              “the right to put the money to one’s own purposes.” In re Mortg.
              Store, 773 F.3d at 995 (quoting In re Incomnet, 463 F.3d at 1070). The
              “key[s]” to this test are “‘whether the recipient of funds has legal title
              to them’ and whether the recipient has ‘the ability to use [the funds] as
              he sees fit.’” Id. (quoting In re Incomnet, 463 F.3d at 1071). We
              further explained that, “an individual will have dominion over a
              transfer if, for example, he is ‘free to invest the whole [amount] in
              lottery tickets or uranium stocks.’” Id. (quoting Bonded Fin. Servs. [v.
              Eur. Am. Bank], 838 F.2d [890,] 894 [(7th Cir. 1988)]). “The first
              party to establish dominion over the funds after they leave the
              transferor is the initial transferee; other transferees are subsequent
              transferees.” Id. (citations omitted).

      Id. at 963.

              The “conduit” argument as signaled in the parties’ pretrial litigation

      involved Plaintiff’s contention that the earnest money transfer went from DBSI

      2006 LOF to Kastera to Defendant, and that Kastera was a “mere conduit.” 2015

      WL 1498365 at *6. As to the closing transfer, Plaintiff contends DBSI 2006

      Notes transferred the closing funds to DRR which, in turn, transferred them on

      behalf of DBSI-TV to TitleOne Corp as closing agent, who then paid them to or

      for the benefit of Defendant. Id.93

              The decision in Schoenmann v. BCCI Constr. Co. (In re Northpoint

      Communications Group, Inc.), 2007 WL 7541001 (9th Cir. BAP Nov. 7, 2007),



              93
                  As discussed earlier, a portion of the funds transferred at closing, which originated
      from DBSI 2006 Notes, did not go to Defendant or to his benefit, but were paid back to DBSI
      2006 LOF to partially satisfy its advancing the amounts needed to fund the earnest money
      obligation.




      MEMORANDUM OF DECISION - 52
Case 12-06056-TLM     Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09         Desc Main
                                Document      Page 53 of 69


      provided a primer on the subject:

                     The general rule is that the party who receives a transfer of
             property directly from the debtor is the initial transferee. Incomnet,
             299 B.R. at 578. This applies to one-step transaction cases. See
             Incomnet, 299 B.R. at 580–81 (transfer was one-step transaction in
             which party determined to be “transferee” did not collect funds as agent
             for third party).

                     However, in cases in which a two-step transaction exists (A
             transfers property to B as agent for C), the “conduit” rule, which is an
             equitable exception to the general rule, has emerged. Under this line
             of cases, courts have developed two standards to determine whether a
             party is an “initial transferee” or a “mere conduit”: the “dominion test”
             and the “control test.”

                    Although courts have at times confused the terms, the Ninth
             Circuit and this Panel have consistently applied the dominion test
             where appropriate, and have declined to adopt the control test.

      Id. at *3 (citations omitted).

                    1.      The earnest money transfer component

             The Court concludes that in regard to the earnest money transfer—where

      funds went from DBSI 2006 LOF to Kastera and then to Defendant—Kastera had

      dominion over those funds and was thus the initial transferee. It is true that DBSI

      2006 LOF provided the funds to Kastera for the purpose of paying Defendant the

      balance of the earnest money consistent with the amended PSA. However, the

      funds were deposited in Kastera’s account. Thus Kastera had legal title to the

      earnest money funds. Indeed, while $3,000,000 was transferred into Kastera’s

      account from DBSI 2006 LOF, Kastera only transferred $2,980,258.54 to




      MEMORANDUM OF DECISION - 53
Case 12-06056-TLM    Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09         Desc Main
                               Document      Page 54 of 69


      Defendant and retained the balance. Once the $3,000,000 was in its account,

      Kastera had the ability to use the funds for a purpose other than the satisfaction of

      the promissory note and purchase of the Property (e.g., buying lottery tickets or

      uranium stocks), even if such conduct would be, on this record, extremely

      unlikely. Though Kastera was clearly controlled by DBSI and Swenson, the Ninth

      Circuit has rejected the control test, and the Court is compelled to conclude that

      Kastera had dominion over the earnest money funds. It was thus the initial

      transferee. Defendant was a subsequent (“immediate”) transferee of this initial

      transferee. See § 550(a)(2).

                    2.     The closing transfer component

             In regard to the closing transfer, the funds originated with DBSI 2006

      Notes. Those funds went through DRR as a wiring intermediary, then through

      Title One as closing agent, and ultimately most of those funds were distributed to

      Defendant or to others for his benefit. The Court finds and concludes that both

      DRR and Title One were conduits, lacking dominion over these transferred funds.

             Kastera was not involved in this chain of transfer. By closing, Kastera’s

      interests under the PSA had been assigned to DBSI-TV. And it was DBSI-TV

      that signed the statement of settlement approving the allocation of the closing

      funds. See Ex. 155. The evidence established that DBSI 2006 Notes directed

      payment of the funds to the title company on DBSI-TV’s behalf based on the loan,




      MEMORANDUM OF DECISION - 54
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09              Desc Main
                                 Document      Page 55 of 69


      promissory note and mortgage involving the Property. It is also clear that DBSI-

      TV closed the transaction and approved the closing agent’s distribution of the

      funds, including $25,400,000 to or for the benefit of Defendant and $953,510.58

      to DBSI 2006 LOF. The relevant question is whether DBSI-TV is an initial

      transferee.94

             In Mano–Y & M, Ltd., v. Field (In re Mortgage Store, Inc.), 773 F.3d 990

      (9th Cir. 2014), the Ninth Circuit addressed whether a former principal of a

      debtor, who still maintained control of the debtor, would be an initial transferee

      when he controlled and instructed a closing agent in the distribution of funds

      coming from the debtor for his benefit. In applying a pure dominion analysis, the

      Circuit concluded that the party controlling the escrow agent was not the initial

      transferee as it lacked legal title to the funds at issue and the ability to use those

      funds as it saw fit. The equitable interest of such a party in the debtor–originated

      funds in the hands of an agent was “too constrained to satisfy the dominion test.”

      Id. at 997. In other words, an agent’s receipt and distribution of funds on behalf of

      a party is not sufficient by itself to give that party dominion over the funds. The

      Circuit concluded those that received the funds at closing were the first to hold

      dominion over the funds and were thus the initial transferees. In so holding, the



             94
                  Like Kastera, DBSI-TV was part of the Ponzi scheme; it was controlled by DBSI and
      Swenson. It was not, however, a debtor or consolidated non-debtor. See supra note 59 and
      related discussion at page 44.




      MEMORANDUM OF DECISION - 55
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                   Desc Main
                                   Document      Page 56 of 69


      Circuit expressly abrogated McCarty v. Richard James Enters. (In re

      Presidential), 180 B.R. 233 (9th Cir. BAP 1995), in which the Bankruptcy

      Appellate Panel was faced with a similar escrow situation and found the party

      controlling the distribution of the funds through an escrow agent to be the initial

      transferee despite not having direct control over the money. The Circuit

      concluded that “had the BAP in Presidential applied the pure dominion test . . . it

      would have been compelled to deem [one of the parties receiving funds at closing,

      there a realtor with a commission due under the contract] the initial transferee.”95

              Here, the Court concludes DBSI-TV lacked dominion over the closing

      funds. It never received or held legal title to the funds used to purchase the

      Property from Defendant, and it did not have the ability to freely appropriate those

      funds as they were committed to the closing agent to complete the amended PSA.

      At that closing, Defendant received a portion of these funds directly and a portion

      were paid to others on Defendant’s behalf. Based on Ninth Circuit precedent, the

      Court concludes Defendant was the first to exercise dominion over those funds

      and was thus the initial transferee in the closing transfer component. See

      § 550(a)(1).

              95
                  Both Presidential and The Mortgage Store analyzed whether the principal (or former
      principal) of the debtor, as the party directing the agent, would be deemed to have dominion over
      funds in escrow and thus be the initial transferee. Here, DBSI-TV was controlled by DBSI; it
      was not the principal of DBSI. But, like the principals in those cases, DBSI-TV is a non-debtor
      entity directing a closing agent. The status of the controlling party (i.e., principal or non-
      principal) should not alter the analysis assuming the lack of legal title and access to the funds and
      the inability to use the funds as it sees fit are the same.




      MEMORANDUM OF DECISION - 56
Case 12-06056-TLM     Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09            Desc Main
                                Document      Page 57 of 69


             G.     Limitation on a trustee’s rights of recovery

             Section 548(c) provides:

             Except to the extent that a transfer or obligation voidable under this
             section is voidable under section 544, 545, or 547 of this title, a
             transferee or obligee of such a transfer or obligation that takes for
             value and in good faith has a lien on or may retain any interest
             transferred or may enforce any obligation incurred, as the case may be,
             to the extent that such transferee or obligee gave value to the debtor in
             exchange for such transfer or obligation.

      Id. (emphasis added). As stated in Cohen:

                     There remains the question of the effect of the avoidance of the
             [ ] transfers that occurred . . . before bankruptcy, which are avoidable
             under Bankruptcy Code § 548 as actually fraudulent transfers made in
             furtherance of a Ponzi scheme.

                    The liabilities of transferees of avoided transfers are specified
             at Bankruptcy Code § 550. Although the general rule is that
             transferees are liable either to return the property or pay its value, there
             are several safe harbors.

                    In addition, the Bankruptcy Code insulates the transferees of an
             avoided transfer who take for value and in good faith by providing that
             such a transferee has a lien, or may retain the interest transferred, to the
             extent the transferee gave “value to the debtor” in exchange for the
             transfer. 11 U.S.C. § 548(c).

      199 B.R. at 719.

             Under this provision, there are two requisites: value given by the transferee,

      and the good faith of the transferee.

             As to subsequent transferees under § 550(a)(2), § 550(b) provides the

      following protections from recovery:




      MEMORANDUM OF DECISION - 57
Case 12-06056-TLM    Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09       Desc Main
                               Document      Page 58 of 69


            (b) The trustee may not recover under section (a)(2) of this section
            from—

                   (1) a transferee that takes for value, including satisfaction or
            securing of a present or antecedent debt, in good faith, and without
            knowledge of the voidability of the transfer avoided; or

                   (2) any immediate or mediate good faith transferee of such
            transferee.

      Thus, if a subsequent transferee takes for value and in good faith and without

      knowledge of the voidability of the transfer (or under § 550(b)(2) takes in good

      faith from a § 550(b)(1) subsequent transferee who took for value and in good

      faith without knowledge) then that subsequent transferee is protected from

      judgment.

                    1.    Good faith

                          a.      Standards

            Good faith, an “essential concept” of § 548(c), “is a notoriously hard-to-

      define concept in commercial law.” 5 Collier on Bankruptcy ¶ 548.09[2][b], p.

      548-102.2 (Richard Levin & Henry J. Sommer, eds., 16th ed). In Agritech, the

      Court indicated that the issue of good faith involved what the transferee “knew or

      should have known” in an objective rather than subjective sense, and concluded

      that, if the circumstances would have put a reasonable person on inquiry of the

      debtor’s fraud and a diligent inquiry would have discovered the same, good faith

      is lacking. 916 F.2d at 535–36. See also Heller Ehrman, LLP v. Jones Day (In re




      MEMORANDUM OF DECISION - 58
Case 12-06056-TLM       Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                   Document      Page 59 of 69


      Heller Ehrman LLP), 2013 WL 951706, *15 (Bankr. N.D. Cal. Mar. 11, 2013),

      disapproved on other grounds, 527 B.R. 24 (N.D. Cal. 2014 (addressing

      § 550(b)(1) and citing Agritech)).96

             The court in Leonard v. Coolidge (In re Nat’l Audit Def. Network), 367

      B.R. 207 (Bankr. D. Nev. 2007), agreed. It, like Agritech, quoted Shauer v.

      Alterton, 151 U.S. 607, 621 (1894), regarding a lack of good faith:

             [W]hile the plaintiff was not bound to act upon mere suspicion as to the
             intent with which [the transferor] made the sale in question, if he had
             knowledge or actual notice of circumstances sufficient to put him, as
             a prudent man, upon inquiry as to whether [the transferor] intended to
             delay or defraud his creditors, and he omitted to make such inquiry
             with reasonable diligence, he should have been deemed to have notice
             of such fact, and therefore such notice as would invalidate the sale to
             him, if such sale was in fact made with the intent upon the part of the
             [transferor] to delay or defraud other creditors.

      367 B.R. at 223–24.

             In the corollary area of good faith and knowledge as elements under

      § 550(b), this Court stated in Hopkins v. D.L. Evans Bank (In re Fox Bean Co.,

      Inc.), 287 B.R. 270 (Bankr. D. Idaho 2002), that “[I]f a transferee has knowledge

      of facts that would indicate a particular transfer may be subject to avoidance by a

      bankruptcy trustee, and if further inquiry would reveal that the transfer is in fact

      recoverable, the transferee cannot ‘sit on his hands, thereby preventing a finding

      that he has knowledge.’” Id. at 283 (citing Genova v. Gottlieb (In re Orange


             96
                  See also Collier, supra at ¶ 548.09[2][b], p. 458-102.2–102.3 (discussing Agritech).




      MEMORANDUM OF DECISION - 59
Case 12-06056-TLM     Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09       Desc Main
                                 Document      Page 60 of 69


      County Sanitation, Inc.), 221 B.R. 323, 328–29 (Bankr. S.D.N.Y. 1997) (internal

      citation omitted)).

                            b.      Application

             It is beyond argument that Defendant knew that Kastera was owned and

      managed by Doug Swenson and Reeve; that Swenson “had some money;” that

      Swenson’s willingness to sign as a guarantor of payment of the earnest money was

      material; that Kastera would get the resources necessary for it to perform and

      consummate the transaction through DBSI; and that such funding was dependent

      on the successful issuance of a bond. Defendant also knew, by the time of closing,

      that Kastera’s interests in the PSA had been assigned to a DBSI entity, DBSI-TV,

      and that DBSI-TV was acquiring a loan from DBSI 2006 Notes in order to finance

      and close the transaction.

             However, the evidence did not establish that Defendant knew, at the time of

      the transaction, that DBSI and the DBSI-related entities were involved in a

      massive Ponzi scheme dependent on continually acquiring property in order to add

      TIC inventory and soliciting new investors in order to pay old investors.

             Plaintiff contends there were sufficient red flags to alert Defendant and put

      him “on inquiry notice.” Plaintiff argues that, using the appropriate objective

      standard, Defendant was required to exercise further caution and diligence. See,

      e.g., Doc. No. 308 at 36. Plaintiff emphasizes, for example, the inability of




      MEMORANDUM OF DECISION - 60
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                  Document      Page 61 of 69


      Kastera to timely satisfy the earnest money payment. But Plaintiff downplays the

      fact that an extension was granted in return for a $500,000 payment, that the

      extension was short, and that the earnest money obligation was later satisfied as

      agreed. Plaintiff similarly notes the closing date was extended because “the bond

      was out” but does not acknowledge that use of a “bond” or other financing

      mechanism could be viewed simply as a necessary means for a large and

      sophisticated enterprise to generate a substantial amount required for closing.

      Doc. No. 308 at 36.97

              As Collier notes: “the presence of any circumstance placing the transferee

      on inquiry as to the financial condition of the transferor may be a contributing

      factor in depriving the former of any claim to good faith unless investigation

      actually disclosed no reason to suspect financial embarrassment.” Collier,

      ¶ 548.09[2] at p. 548-102.3 (citations omitted). The Court has itemized and

      described in this Decision the facts known to Defendant at the time of the

      transfers. They do not establish a lack of good faith, nor do they support the idea

      that additional inquiry by Defendant and/or his counsel was required in order to

              97
                  Plaintiff also argues that the “risks to FOR 1031’s TIC syndication model” is a factor
      related to objectively reasonable notice or inquiry. Id. This appears to be a reference to the
      parties’ discussions as shown in Defendant’s memo, Ex. 204. See supra note 67. The Court finds
      the evidence of what exact information was provided to Defendant, and specifically information
      of the “risks” to FOR 1031’s TIC solicitations, does not adequately support Plaintiff’s “inquiry”
      contentions. The manner in which the information was delivered and explained would be critical
      to finding Defendant was aware of the TIC processes to a degree that he was placed on notice of
      potential Ponzi aspects or similar grounds for inquiry. The testimony regarding this meeting does
      not meet that burden.




      MEMORANDUM OF DECISION - 61
Case 12-06056-TLM     Doc 357        Filed 10/17/18 Entered 10/17/18 14:28:09      Desc Main
                                   Document      Page 62 of 69


      establish good faith.

             The existence of the Ponzi scheme, and the role the acquisition of the

      Tanana Valley Property had in its perpetuation, are clear in retrospect. As noted at

      the outset of this Decision, Defendant now acknowledges it. But that is not the

      critical date under § 548(c) or § 550(b) for evaluating Defendant’s knowledge and

      good faith.

             The Court concludes the weight of the credible evidence establishes

      Defendant acted in good faith. Thus Defendant is entitled to the protection of

      § 548(c) as the initial transferee to the extent he gave value to the debtor at

      closing. And Defendant is entitled to the protection of § 550(b)(1) as a subsequent

      transferee if value was provided in the earnest money transfer.

                    2.        Value

                              a.      Standards

             Under § 548(c), a transferee may retain any interest transferred “to the

      extent that such transferee . . . gave value to the debtor in exchange for such

      transfer[.]” Value means, inter alia, “property.” Section § 548(d)(2)(A). And

      value is determined as of the time the transfer occurred. Gladstone v. Schaefer (In

      re UC Lofts on 4th, LLC), 2015 WL 5209252, *16–17 (9th Cir. BAP Sep. 4, 2015)

      (citing BFP Resolution Trust Corp., 511 U.S. 531, 546 (1994)).

             However, unlike § 548(c) which protects the good faith initial transferee to




      MEMORANDUM OF DECISION - 62
Case 12-06056-TLM     Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09        Desc Main
                                Document      Page 63 of 69


      the extent value is given to the debtor, a subsequent good faith transferee utilizing

      the § 550(b)(1) defense must merely provide value to be fully protected from

      recovery. See Collier, ¶ 550.03[1] at 550-25 (“The ‘value’ required to be paid by

      the secondary transferee is merely consideration sufficient to support a simple

      contract . . . . The term ‘value’ in this subsection is different from and does not

      mean value to the debtor”); see also Bonded Fin. Servs., 838 F.2d at 897; In re

      Johnson, 357 B.R. 136, 141–42 (Bankr. N.D. Cal. 2006).

             Here, Defendant was both a subsequent transferee, receiving the earnest

      money funds from an initial transferee (Kastera), and an initial transferee,

      receiving the closing funds from DBSI 2006 Notes. Thus there is some merit to

      Defendant’s contentions that these transfers should be analyzed separately. But

      there are limits to that proposition, because these transfers here formed a single

      transaction resulting in the sale and conveyance of the Property.

             As the Ninth Circuit has recognized, “Bankruptcy courts are courts of

      equity. As such, they possess the power to delve behind the form of transactions

      and relationships to determine the substance.” Wyle v. C.H. Rider & Family (In re

      United Energy Corp.), 944 F.2d 589, 596 (9th Cir. 1991) (citing Global W. Dev.

      Corp. v. Northern Orange County Credit Serv., Inc. (In re Global W. Dev. Corp.),

      759 F.2d 724, 727 (9th Cir. 1985) (other citations omitted)). Relying on this

      holding in United Energy, the court in Uecker v. Ng (In re Mortgage Fund ‘08




      MEMORANDUM OF DECISION - 63
Case 12-06056-TLM        Doc 357       Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                     Document      Page 64 of 69


      LLC), 2013 WL 4475487 (Bankr. N.D. Cal. Aug. 14, 2013), stated: “To that end, a

      segmented transaction may be viewed as one deal and the parties’ labels may not

      be controlling as to the rights of the parties.” Id. at *5 (citing Pajaro Dunes

      Rental Agency, Inc. v. Spitters (In re Pajaro Dunes Rental Agency, Inc.), 174 B.R.

      557, 584 (Bankr. N.D. Cal. 1994)).98 As stated by the court in Argyle Online, LLC

      v. Nielson (In re GGW Brands, LLC), 504 B.R. 577, 593 n.26 (Bankr. C.D. Cal.

      2013), “[W]here a transfer is only a step in a general plan, the plan must be viewed

      as a whole. . . .” Id. (citing Orr v. Kinderhill Corp., 991 F.2d 31, 35 (2d Cir.

      1993) (citation and internal quotations omitted)). “[A] court should consider the

      overall financial consequences these transactions have on the creditors.” Id.

      (citing Mervyn’s LLC v. Lubert-Adler Group IV, LLC (In re Mervyn’s Holdings,

      LLC), 426 B.R. 488, 497 (Bankr. D. Del. 2010)).

                                b.      Application

                                        i.      Earnest money

              In the earnest money transfer, in exchange for the funds received by

      Defendant, Kastera was able to move forward under the PSA to obtain the

      Property. In addition, the earnest money funds satisfied Kastera’s promissory note




              98
                   In Pajaro Dunes, $1 million was transferred in six installments, and treated as one
      transfer.




      MEMORANDUM OF DECISION - 64
Case 12-06056-TLM      Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                Desc Main
                                 Document      Page 65 of 69


      obligation.99 This constitutes value to support a simple contract. Under these

      facts, Defendant provided such value in good faith in exchange for the earnest

      money transfer and without knowledge of the avoidability of the transfer. As a

      “transfer” avoidable under § 544(b) and Idaho law, and recoverable from

      Defendant—the subsequent transferee—under § 550(a)(2), Defendant is entitled to

      the defense under § 550(b)(1).

                                      ii.     Closing

              As Defendant was the initial transferee in the closing transfer under

      § 550(a)(1), Trustee may recover the value of the debtor’s property transferred to

      him under § 548. However, § 548(c) provides Defendant protection “to the extent

      [he] gave value to the debtor.” This analysis is distinguishable from the earlier

      dominion test. Value includes any benefit, direct or indirect, and a debtor may

      receive value without holding legal title. Here, Defendant provided and conveyed

      the Property at closing. While legal title to the Property was transferred to

      DBSI-TV, a non-debtor entity, DBSI-TV was wholly owned and controlled by

      DBSI, and the evidence establishes that the debtor received value. DBSI 2006

      Notes received a secured interest in the Property at the time of closing and DBSI

      ultimately utilized the Property in its Ponzi scheme selling TIC interests in the

      Property to TIC investors. Thus the Court finds Defendant provided value to the

              99
                And, incidentally, it satisfied the guarantees of Swenson and Reeve, though that
      provided no direct value to Kastera.




      MEMORANDUM OF DECISION - 65
Case 12-06056-TLM    Doc 357       Filed 10/17/18 Entered 10/17/18 14:28:09      Desc Main
                                 Document      Page 66 of 69


      debtor as required by § 548(c).

             Defendant has argued that, in regard to the closing transfer, he received

      $25,400,000 which was less than the $25,480,000 value of the Property

      established in Phase I and provided at closing. The proposition, however, is

      myopic in its focus solely on the 2007 payment. The 2006 earnest money

      payment is not irrelevant.

             First, the earnest money payment is part and parcel of the PSA by which

      Defendant sold the Property. The Court has already discounted the argument that

      the PSA was “breached” and, instead, has recognized that the PSA was serially

      amended and remained in full force and effect as amended.

             Second, the case law allows the Court to evaluate the reality of the entire

      transaction, even though there were two separate in time payments constituting the

      total consideration paid for the Property. Here, the two transfers formed a single

      and unitary transaction.

             The Court’s conclusion above that there can be no § 550 recovery for the

      2006 earnest money transfer is not something that can be viewed in total isolation.

      Nor can the receipt and retention of nearly $3,000,000 be deemed irrelevant to the

      closing. The closing could not and would not have occurred without the credit of

      that initial earnest money payment. This amount was in satisfaction of an initial

      payment required under the PSA as a condition of Defendant going forward with




      MEMORANDUM OF DECISION - 66
Case 12-06056-TLM         Doc 357      Filed 10/17/18 Entered 10/17/18 14:28:09                 Desc Main
                                     Document      Page 67 of 69


      the transaction. And if Kastera (or, as here, DBSI-TV as assignee of Kastera’s

      rights) proceeded to close the sale under the PSA, the $3 million was by the PSA’s

      terms treated as a credit toward the total price of $28,400,000.100

              Fundamentally, the rejection of Plaintiff’s avoidance action as to the

      earnest money payment means, looking at that transfer in isolation, Defendant can

      retain those funds. But the PSA remained in existence. It was a contract between

      the parties. If Kastera (or its assignee) failed to close, it would forfeit that earnest

      money so paid.101 Conversely, if Defendant failed to perform his obligations

      under the contract and transfer the Property at closing, Kastera (or its assignee)

      was entitled, among other things, to refund of the earnest money payment.102 In

      short, Defendant may keep the $3,000,000 but, ultimately, he had to, and did,

      apply it toward the total amount paid for the sale of the Property at the time of

      closing.103


              100
                    Ex. 101 at 1, ¶ 1.3; Ex. 140 at 1, ¶ 3.
              101
                    Ex. 101 at 5, ¶ 3.4.
              102
                Ex. 101 at 1, ¶ 1.3 (establishing purchase price payments consisting of earnest money
      note payment and balance payment) and at 5, ¶ 3.2 (noting that should Defendant fail to
      consummate the sale, Kastera would be “entitled to pursue any lawful right or remedy to which
      Buyer may be entitled, including, without limitation, the immediate refund to Buyer of all Earnest
      Money paid.”).
              103
                   Assume, for example, that the earnest money had been paid over 4 years prior to the
      date of the filing of the bankruptcy petition and no possibility existed for § 544(b)’s application.
      When the parties’ PSA closed within 2 years of the petition date, Defendant conveyed real
      property worth $25,480,000 for a payment of $28,400,000 (consisting of a prior payment of
      $3,000,000 and a final payment of $25,400,000). The failure of Plaintiff’s § 544(b) cause here
                                                                                              (continued...)




      MEMORANDUM OF DECISION - 67
Case 12-06056-TLM       Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09                  Desc Main
                                  Document      Page 68 of 69


              Using the precise figures, $2,980,258.54 (an earnest money payment

      originating with DBSI 2006 LOF) and $25,400,000 (closing funds obtained from

      DBSI 2006 Notes) were paid to Defendant in return for transfer of the Property.

      In exchange for this $28,380,258.54, Defendant provided value at closing to the

      debtor of $25,480,000 (the value of the Property). Pursuant to § 548(c),

      Defendant may retain the funds he received from the debtor to the extent of the

      value he provided in good faith. Thus, only $2,900,258.54 of the $28,380,258.54

      remains voidable under § 548(a)(1) after application of § 548(c). Plaintiff is found

      to be entitled to a judgment under § 548 and § 550(a)(1) against Defendant, as the

      initial transferee of the closing transfer, in the amount of $2,900,258.54.

      CONCLUSION

              On the whole of the evidence, the Court concludes the transfers to

      Defendant were made with actual fraudulent intent and are avoidable. However

      Defendant acted in good faith and without knowledge of the Ponzi activities of

      DBSI, and he is entitled to the defenses provided under § 548(c) and § 550(b)(1)

      to the extent he provided appropriate value. Given the structure of the transfers

      and transaction, this results in a recovery of $2,900,258.54 from Defendant as the

      initial transferee of the closing transfer.



              103
                  (...continued)
      yields the same result; Defendant kept the $3,000,000 and, ultimately, applied it toward the total
      value paid for the sale of the Property.




      MEMORANDUM OF DECISION - 68
Case 12-06056-TLM   Doc 357     Filed 10/17/18 Entered 10/17/18 14:28:09      Desc Main
                              Document      Page 69 of 69


            Plaintiff shall prepare and submit a proposed form of judgment.

      DATED: October 17, 2018




                                       TERRY L. MYERS
                                       CHIEF U. S. BANKRUPTCY JUDGE




      MEMORANDUM OF DECISION - 69
